Exhibit 10.1

 

$190,000,000

 

REGAL ENTERTAINMENT GROUP

 

6¼% Convertible Senior Notes Due 2011

 

PURCHASE AGREEMENT

 

March 5, 2008

 

CREDIT SUISSE SECURITIES (USA) LLC (“CREDIT SUISSE”)

Lehman Brothers Inc.

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York. 10010-3629

 

Dear Sirs:

 

1.     Introductory.  Regal Entertainment Group, a Delaware corporation (the
“Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”), for whom Credit Suisse is acting as representative
(the “Representative”), subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers $190,000,000 principal amount of its
6¼% Convertible Senior Notes due 2011 (the “Firm Securities”) and, at the
election of the Purchaser an aggregate of up to an additional $20,000,000
principal amount (“Optional Securities”) of its 6¼% Convertible Senior Notes due
2011 (the Firm Securities and the Optional Securities which the Purchasers may
elect to purchase pursuant to Section 3 hereof are herein collectively called
the  “Offered Securities”) each to be issued under an indenture dated as
of March 10, 2008 (the “Indenture”), between the Company and U.S. Bank National
Association, as Trustee on a private placement basis pursuant to an exemption
under Section 4(2) of the United States Securities Act of 1933 (the “Securities
Act”).

 

The Company hereby agrees with the several Purchasers as follows:

 

2.     Representations and Warranties of the Company.  The Company represents
and warrants to, and agrees with, the several Purchasers that:

 

(a)           Offering Circulars; Certain Defined Terms.  The Company has
prepared or will prepare a Preliminary Offering Circular and a Final Offering
Circular.

 

For purposes of this Agreement:

 

“Applicable Time” means 9:00 a.m. (New York time) on the date of this Agreement.

 

“Closing Date” has the meaning set forth in Section 3 hereof.

 

“Commission” means the Securities and Exchange Commission.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

“Final Offering Circular” means the final offering circular relating to the
Offered Securities that discloses the offering price and other final terms of
the Offered Securities and is dated as of the date of this Agreement (even if
finalized and issued subsequent to the date of this Agreement).

 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

 

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.

 

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

 

“Preliminary Offering Circular” means the preliminary offering circular, dated
March 4, 2008, relating to the Offered Securities to be offered by the
Purchasers.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Act, the Exchange Act, the Rules and Regulations, the
auditing principles, rules, standards and practices applicable to auditors of
“issuers” (as defined in Sarbanes-Oxley) promulgated or approved by the Public
Company Accounting Oversight Board and the rules of the New York Stock Exchange
(“Exchange Rules”).

 

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B
hereto.  Supplemental Marketing Materials include, but are not limited to, any
Issuer Free Writing Communication listed on Schedule C hereto.

 

“Underlying Shares” shall mean shares of Class A common stock, par value $0.001
per share, of the Company  into which the Offered Securities are convertible.

 

Unless otherwise specified, a reference to a “rule” is to the indicated
rule under the Act.

 

(b)           Disclosure.  As of the date of this Agreement, the Final Offering
Circular does not, and as of each Closing Date, the Final Offering Circular will
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading. 
At the Applicable Time neither (i) the General Disclosure Package, nor (ii) any
individual Supplemental Marketing Material, when considered together with the
General Disclosure Package, included any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein not misleading.  The preceding two sentences do not apply to statements
in or omissions from the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material based upon written
information furnished to the Company by any Purchaser through Credit Suisse

 

--------------------------------------------------------------------------------


 

specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 8(b) hereof.  Except as
disclosed in the General Disclosure Package, on the date of this Agreement, the
Company’s Annual Report on Form 10-K most recently filed with the Commission and
all subsequent reports (collectively, the “Exchange Act Reports”) which have
been filed by the Company with the Commission or sent to stockholders pursuant
to the Exchange Act do not include any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein not
misleading.  Such documents, when they were filed with the Commission, conformed
in all material respects to the requirements of the Exchange Act and the
Rules and Regulations.

 

(c)           Offered Securities.  The Offered Securities have been duly
authorized by the Company and, when delivered and paid for pursuant to this
Agreement and the Indenture, will have been duly executed, authenticated, issued
and delivered and will constitute valid and legally binding obligations of the
Company, entitled to the benefits provided in the Indenture and enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles, and
will conform to the information in the General Disclosure Package and to the
description such Offered Securities contained in the Final Offering Circular and
the Indenture.

 

(d)           Good Standing of the Company.  The Company has been duly
incorporated and is an existing corporation in good standing under the laws of
the State of Delaware, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to so qualify would not have a material adverse effect
on the condition (financial or other), business, properties or results of
operations of the Company and its subsidiaries taken as a whole, or materially
and adversely affect the ability of the Company to issue the Offered Securities
or perform its obligations hereunder, or otherwise affect the validity of the
Offered Securities (“Material Adverse Effect”).

 

(e)           Subsidiaries.  Each subsidiary of the Company has been duly
incorporated or organized and is an existing corporation or other business
organization, as the case may be, in good standing under the laws of the
jurisdiction of its incorporation or organization with power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package, except where failure to be so
incorporated and in good standing would not have a Material Adverse Effect; and
each subsidiary of the Company is duly qualified to do business as a foreign
corporation or other business organization in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where failure to so qualify would
not have a Material Adverse Effect; all of the issued and outstanding capital
stock or other ownership interests of each subsidiary of the Company has been
duly authorized and, in the case of each subsidiary that is a corporation,
validly issued and is fully paid and nonassessable; and , except as disclosed in
the General Disclosure Package, the capital stock of each subsidiary owned by
the Company, directly or through subsidiaries, is owned free from liens,
encumbrances and defects.

 

(f)            Indenture.  The Indenture has been duly authorized by the Company
and, when the Offered Securities are delivered and paid for pursuant to this
Agreement on each Closing Date, the Indenture will have been duly executed and
delivered, and the

 

--------------------------------------------------------------------------------


 

Indenture will constitute a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, and will conform to the description of such Indenture contained in
the General Disclosure Package and the Final Offering Circular.

 

(g)           Underlying Shares.  When the Offered Securities are delivered and
paid for pursuant to this Agreement on each Closing Date, such Offered
Securities will be convertible into the Underlying Shares in accordance with the
terms of the Indenture.  The Underlying Shares initially issuable upon
conversion of such Offered Securities have been duly authorized and reserved for
issuance upon such conversion and, when issued upon such conversion pursuant to
the terms of the Indenture will be validly issued, fully paid and nonassessable,
and will conform to the description of such Underlying Shares contained in the
General Disclosure Package and the Final Offering Circular; the authorized
equity capitalization of the Company is as set forth in the General Disclosure
Package; all outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable; the stockholders of the Company have no
preemptive rights with respect to the Offered Securities or the Underlying
Shares.

 

(h)           No Finder’s Fee.  Except as disclosed in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Purchaser for a brokerage commission, finder’s fee or other like payment
in connection with the transactions related to the Offered Securities.

 

(i)            Absence of Further Requirements.  No consent, approval,
authorization, or order of, or filing or registration with, any governmental
agency or body or any court is required for the consummation of the transactions
contemplated by this Agreement and the Indenture in connection with the
offering, issuance and sale of the Offered Securities by the Company.

 

(j)            Absence of Defaults and Conflicts Resulting from Transaction. 
The execution, delivery and performance of the Indenture and this Agreement, and
the issuance and sale of the Offered Securities and Underlying Shares and
compliance with the terms and provisions thereof will not result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
(A) any statute, any rule, regulation or order of any governmental agency or
body or any court, domestic or foreign, having jurisdiction over the Company or
any subsidiary of the Company or any of their properties, (B) any agreement or
instrument to which the Company or any such subsidiary is a party or by which
the Company or any such subsidiary is bound or to which any of the properties of
the Company or any such subsidiary is subject, or (C) the charter or by-laws of
the Company or any such subsidiary, except in the case of a breach, violation,
or default described in clause (A) or (B) above that would not, individually or
in the aggregate, be expected to have a Material Adverse Effect, and the Company
has full power and authority to authorize, issue and sell the Offered Securities
as contemplated by this Agreement.

 

(k)           Authorization of Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company.

 

(l)            Title to Property.  Except as disclosed in the General Disclosure
Package, the Company and its subsidiaries have good and marketable title to all
real properties and all other properties and assets owned by them, in each case
free from liens,

 

--------------------------------------------------------------------------------


 

encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or to be made thereof by them and that,
individually or in the aggregate, would have a Material Adverse Effect; and
except as disclosed in the General Disclosure Package, the Company and its
subsidiaries hold all leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or to be made thereof by them and that, individually or in the
aggregate, would have a Material Adverse Effect.

 

(m)          Possession of Licenses and Permits.  The Company and its
subsidiaries possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by them and have not received any notice of proceedings relating to
the revocation or modification of any such certificate, authority or permit
that, if determined adversely to the Company or any of its subsidiaries, would,
individually or in the aggregate, have a Material Adverse Effect.

 

(n)           Absence of Existing Defaults and Conflicts.  Neither the Company
nor any of its subsidiaries is (A) in violation of its charter or bylaws or
other similar governing documents or (B) in default in the performance or
observance of any obligation, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound,
except in the case of a default described in clause (B) above that, individually
or in the aggregate, would not have a Material Adverse Effect.

 

(o)           Registration Rights.  Except for the Amended and Restated
Stockholders’ Agreement dated May 14, 2002, there are no contracts, agreements
or understandings between the Company and any person granting such person the
right (i) to require the Company to file a registration statement under the
Securities Act with respect to any securities of the Company or (ii) to require
the Company to include such securities with the Securities registered pursuant
to any registration statement.

 

(p)           Absence of Labor Disputes.  No labor dispute with the employees of
the Company or any subsidiary exists or, to the knowledge of the Company, is
imminent that would have a Material Adverse Effect.

 

(q)           Possession of Intellectual Property.  The Company and its
subsidiaries own, possess or can acquire on reasonable terms, adequate
trademarks, trade names and other rights to inventions, know-how, patents,
copyrights, confidential information and other intellectual property
(collectively, “intellectual property rights”) necessary to conduct the business
now operated by them, or presently employed by them, and have not received any
notice of infringement of or conflict with asserted rights of others with
respect to any intellectual property rights that, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect.

 

(r)            Environmental Laws.  Except as disclosed in the General
Disclosure Package, neither the Company nor any of its subsidiaries is in
violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to any environmental
laws, is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which

 

--------------------------------------------------------------------------------


 

violation, contamination, liability or claim would individually or in the
aggregate have a Material Adverse Effect; and the Company is not aware of any
pending investigation which might lead to such a claim.

 

(s)           Litigation.  Except as disclosed in the General Disclosure
Package, there are no pending actions, suits or proceedings against or affecting
the Company, any of its subsidiaries or any of their respective properties that,
if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company to perform its
obligations under the Indenture or this Agreement, or which are otherwise
material in the context of the sale of the Offered Securities; and to the
Company’s knowledge, no such actions, suits or proceedings are threatened or
contemplated.

 

(t)            Financial Statements.  The financial statements, together with
the related schedules and notes, included in the General Disclosure Package
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries, as of the dates shown and their results of
operations and cash flows for the periods shown, and such financial statements
and related schedules and notes have been prepared in conformity with the
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis and the other financial and statistical information and
data set forth in the General Disclosure Package are, in all material respects,
accurately presented and, with respect to such financial information, prepared
on a basis consistent with the financial statements of  the Company and the
books and records of the Company.

 

(u)           No Material Adverse Change in Business.  Except as disclosed in
the General Disclosure Package, since the date of the latest audited financial
statements included in the General Disclosure Package there has been no material
adverse change, nor any development or event involving a prospective material
adverse change, in the condition (financial or other), business, properties or
results of operations of the Company and its subsidiaries taken as a whole, and,
except as disclosed in or contemplated by the General Disclosure Package, there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

 

(v)           Reporting Status.  The Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Securities Exchange
Act of 1934 and files reports with the Commission on the Electronic Data
Gathering, Analysis, and Retrieval (“EDGAR”) system.

 

(w)          Investment Company Act.  The Company is not an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the United States Investment
Company Act of 1940 (the “Investment Company Act”) ; and the Company is not and,
after giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package, will not be an “investment company” as defined in the Investment
Company Act.

 

(x)            Class of Securities Not Listed.  No securities of the same class
(within the meaning of Rule 144A(d)(3) under the Securities Act) as the Offered
Securities are listed on any national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

 

(y)           No Registration.  The offer and sale of the Offered Securities and
the initial resales by the Purchasers, in each case, in the manner contemplated
by this

 

--------------------------------------------------------------------------------


 

Agreement and the General Disclosure Package will be exempt from the
registration requirements of the Securities Act and no registration of the
Offered Securities is required under the Securities Act for sale of the Offered
Securities to the Purchasers as contemplated hereby or for the initial resales
in the manner contemplated by this Agreement and the General Disclosure Package
(assuming (i) the representations of the Purchasers contained in this Agreement
are true, correct and complete and (ii) compliance by the Purchasers with its
covenants set forth in the Agreement); and it is not necessary to qualify an
indenture in respect of the Offered Securities under the United States Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”).

 

(z)            Qualification of Indenture.  The Indenture conforms in all
material respects to the requirements of the Trust Indenture Act and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.

 

(aa)         Regulation T, U, X.  Neither the Company nor any of its
subsidiaries nor any agent thereof acting on the behalf of it has taken, and
none of them will take, any action that might cause this Agreement or the
issuance or sale of the Offered Securities to violate Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System.

 

(bb)         Ratings.  No “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436(g)(2) under the
Securities Act (i) has imposed (or has informed the Company that it is
considering imposing) any condition (financial or otherwise) on the Company’s
retaining any rating assigned to the Company or any securities of the Company or
(ii) has indicated to the Company that it is considering any of the actions
described in Section 7(b)(ii) hereof.

 

(cc)         No General Solicitation.  No form of general solicitation or
general advertising (as defined in Regulation D under the Securities Act) was
used by the Company, or any of its representatives (other than the Purchasers,
as to whom the Company makes no representation) in connection with the offer and
sale of the Offered Securities contemplated hereby, including, but not limited
to, articles, notices or other communications published in any newspaper,
magazine, or similar medium or broadcast over television or radio, or any
seminar or meeting whose attendees have been invited by any general solicitation
or general advertising.  No securities of the same class as the Offered
Securities have been offered, issued or sold by the Company within the six-month
period immediately prior to the date hereof.

 

(dd)         Tax.  All material Tax returns required to be filed by the Company
and each of its subsidiaries have been filed and all such returns are true,
complete and correct in all material respect.  All material Taxes that are due
or claimed to be due from the Company and each of its subsidiaries have been
paid other than those (A) currently payable without penalty or interest or
(B) being contested in good faith and by appropriate proceedings and for which,
in the case of both clauses (A) and (B), adequate reserves have been established
on the books and records of the Company and its subsidiaries in accordance with
GAAP.  There are no material Tax assessments proposed in writing against the
Company or any of its subsidiaries.  To the Company’s knowledge, the accruals
and reserves on the books and records of the Company and its subsidiaries in
respect of any material Tax liability for any taxable period not finally
determined are adequate to meet any assessments of Tax for any such period.  For
purposes of this Agreement, the term “Tax” and “Taxes” shall mean all federal,
state, local and foreign taxes, and other assessments of a similar nature
(whether imposed directly or through withholding), including any interest,
additions to tax, or penalties applicable thereto.

 

--------------------------------------------------------------------------------


 

(ee)         Internal Controls and Compliance with the Sarbanes-Oxley Act.  KPMG
LLP are independent public auditors as required by the Securities Act and the
Rules and Regulations thereof.  Except as set forth in the General Disclosure
Package, the Company, its subsidiaries and the Company’s Board of Directors (the
“Board”) are in compliance, in all material respects, with Sarbanes-Oxley and
all applicable Exchange Rules.  The Company maintains a system of internal
controls, including, but not limited to, disclosure controls and procedures,
internal controls over accounting matters and financial reporting, an internal
audit function and legal and regulatory compliance controls (collectively,
“Internal Controls”) that comply in all material respects with the Securities
Laws and are sufficient to provide reasonable assurances that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (v) the Company has adopted and
applies corporate governance guidelines.  The Internal Controls are, or upon
consummation of the offering of the Offered Securities will be, overseen by the
Audit Committee (the “Audit Committee”) of the Board in accordance with Exchange
Rules.  The Company has not publicly disclosed or reported to the Audit
Committee or the Board, and within the next 90 days the Company does not
reasonably expect to publicly disclose or report to the Audit Committee or the
Board, a significant deficiency, material weakness, change in Internal Controls
or fraud involving management or other employees who have a significant role in
Internal Controls (each, an “Internal Control Event”), any violation of, or
failure to comply with, the Securities Laws, or any matter which, if determined
adversely, would have a Material Adverse Effect.

 

(ff)           Insurance.  The Company and each of its subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; none of the Company or any of its subsidiaries (A) has received
notice from any insurer or agent of such insurer that substantial capital
improvements or other material expenditures will have to be made in order to
continue such insurance or (B) has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers at a cost that would not
have a Material Adverse Effect.

 

(gg)         Material Changes.  Subsequent to the respective dates as of which
information is given in the General Disclosure Package, (A) the Company and its
subsidiaries have not incurred any material liability or obligation, direct or
contingent, nor entered into any material transaction not in the ordinary course
of business; (B) the Company has not purchased any of its outstanding capital
stock, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock; and (C) there has not been any material change in the
capital stock, short-term debt or long-term debt of the Company and its
subsidiaries (taken as a whole), except in each case as described in the General
Disclosure Package.

 

(hh)         Use of Proceeds.  The proceeds of the issuance and sale of the
Offered Securities are being incurred in good faith to pay the net cost of the
convertible note hedge and warrant transactions and for general corporate
purposes, including the repurchase of all or a portion of the Company’s 3¾%
Senior Convertible Notes due 2008, or the repayment of the principal amount of
those notes at maturity.

 

--------------------------------------------------------------------------------


 

(ii)           Statistical and Market Related Data.  The industry, statistical
and market-related data included or incorporated by reference in a Preliminary
Offering Circular, a Final Offering Circular or any Issuer Free Writing
Communication are derived from sources that the Company reasonably and in good
faith believes to be accurate, reasonable and reliable, and such data agrees
with the sources from which they were derived.

 

(jj)           Absence of Manipulation.  Neither the Company nor any of its
affiliates has, either alone or with one or more other persons, bid for or
purchased for any account in which it or any of its affiliates had a beneficial
interest in any Offered Securities or attempt to induce any person to purchase
any Offered Securities in violation of Section 9 of the Exchange Act or
Regulation M promulgated under the Exchange Act.

 

(kk)         ERISA.  The Company is in compliance with all presently applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”),
except where the failure to be in such compliance would not, individually or in
the aggregate, have a Material Adverse Effect; no “reportable event” (as defined
in ERISA) has occurred with respect to any “pension plan” (as defined in ERISA)
for which the Company would have any liability; except for matters that would
not, individually or in the aggregate, have a Material Adverse Effect, the
Company has not incurred and does not expect to incur liability under (A) Title
IV of ERISA with respect to termination of, or withdrawal from, any “pension
plan” or (B) Section 412 or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder
(“Code”); and each “pension plan” for which the Company and each of its
subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

(ll)           Accurate Disclosure.  The statements in the General Disclosure
Package and the Final Offering Circular under the headings “Certain United
States Federal Income Tax Considerations,” “Purchase of Convertible Note Hedge,”
“Sale of Warrant,” “Description of Notes” and “Description of Capital Stock” and
in the Company’s Annual Report on Form 10-K for the year ended December 27, 2007
under the caption “Item 3—Legal Proceedings”, insofar as such statements
summarize legal matters, agreements, documents or proceedings discussed therein,
are accurate and fair summaries of such legal matters, agreements, documents or
proceedings and present the information required to be shown.

 

3.     Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each the Purchasers agrees severally and not jointly to purchase
from the Company, at a purchase price of 97.5% the principal amount thereof, the
respective principal amounts of Firm Securities set forth opposite the names of
the several Purchasers in Schedule A hereto.

 

The Company will deliver against payment of the purchase price the Firm
Securities to or as instructed by Credit Suisse for the accounts of the several
Purchasers in a form reasonably acceptable to Credit Suisse one or more
permanent global Securities in registered form (the “Firm Global Securities”)
deposited with the Trustee as custodian for The Depository Trust Company (“DTC”)
and registered in the name of Cede & Co., as nominee for DTC.  Interests in any
permanent global Securities will be held only in book-entry form through DTC,
except in the limited circumstances described in the Final Offering Circular. 
Payment for the Firm Securities shall be made by the Purchasers in Federal (same
day) funds by wire transfer to an account at a bank acceptable to Credit Suisse
drawn to the order of the Company at the office of  Hogan & Hartson L.L.P, One
Tabor Center, Suite 1500, 1200 Seventeenth Street, Denver, Colorado 80202 at
9 A.M. (New York time), on March 10, 2008, or at such other time not later than
seven full

 

--------------------------------------------------------------------------------


 

business days thereafter as Credit Suisse and the Company determine, such time
being herein referred to as the “First Closing Date”, against delivery to the
Trustee as custodian for DTC of the Firm Global Securities representing all of
the Firm Securities.  The Firm Global Securities will be made available for
checking at least 24 hours prior to the First Closing Date.

 

In addition, upon written notice from Credit Suisse given to the Company from
time to time not more than 13 days subsequent to the date of this Agreement the
Purchasers may purchase all or less than all of the Optional Securities at the
purchase price per principal amount of Offered Securities (including any accrued
interest thereon to the related Optional Closing Date) to be paid for the Firm
Securities. The Company agrees to sell to the Purchasers the principal amount
specified in such notice and the Purchasers agree, severally and not jointly, to
purchase such Optional Securities.  Such Optional Securities shall be purchased
from the Company for the account of each Purchaser in the same proportion as the
principal amount of Firm Securities set forth opposite such Purchaser’s name in
Schedule A hereto bears to the total principal amount of Firm Securities
(subject to adjustment by Credit Suisse to eliminate fractions.)  No Optional
Securities shall be sold or delivered unless the Firm Securities previously have
been, or simultaneously are, sold and delivered.  The right to purchase the
Optional Securities or any portion thereof may be exercised from time to time
and to the extent not previously exercised may be surrendered and terminated at
any time upon notice by Credit Suisse to the Company.

 

Each time for the delivery of and payment for the Optional Securities, being
herein referred to as the “Optional Closing Date”, which may be the First
Closing Date (the First Closing Date and each Optional Closing Date, if any,
being sometimes referred to as a “Closing Date”), shall be determined by Credit
Suisse on behalf of the several Purchasers but shall not be later than seven
full business days after written notice of election to purchase Optional
Securities is given.

 

The Company will deliver against payment of the purchase price the Optional
Securities to or as instructed by Credit Suisse for the accounts of the several
Purchasers in a form reasonably acceptable to Credit Suisse one or more
permanent global Securities in registered form (each, an “Optional Global
Security”) deposited with the Trustee as custodian for DTC and registered in the
name of Cede & Co., as nominee for DTC.  Payment for such Optional Securities
shall be made by the Purchasers in Federal (same day) funds by wire transfer to
an account at a bank acceptable to Credit Suisse drawn to the order of the
Company at the office of Hogan & Hartson L.L.P., against delivery to the Trustee
as custodian for DTC of the Optional Global Securities representing all of the
Optional Securities being purchased on such Optional Closing Date.  The Optional
Securities being purchased in each Optional Closing Date or evidence of their
issuance will be made available for checking at a reasonable time in advance of
such Optional Closing Date.

 

4.     Representations by Purchasers; Resale by Purchasers.

 

(a)           Each Purchaser severally represents and warrants to the Company
that it is an “accredited investor” within the meaning of Regulation D under the
Securities Act.

 

(b)           Each Purchaser severally agrees that it and each of its affiliates
has not entered and will not enter into any contractual arrangement with respect
to the distribution of the Offered Securities except for any such arrangements
with the other Purchasers or affiliates of the other Purchasers or with the
prior written consent of the Company.

 

(c)           Each Purchaser severally agrees that it and each of its affiliates
will not offer or sell the Offered Securities in the United States by means of
any form of general solicitation or general advertising, within the meaning of
Rule 502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.  Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A (“Rule 144A”) under the
Securities Act

 

--------------------------------------------------------------------------------


 

of any of the Offered Securities, to deliver either with the confirmation of
such resale or otherwise prior to settlement of such resale a notice to the
effect that the resale of such Offered Securities has been made in reliance upon
the exemption from the registration requirements of the Securities Act provided
by Rule 144A.

 

(d)           Each Purchaser severally represents and agrees that (1) it has
only communicated or caused to be communicated and will only communicate or
cause to be communicated an invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the FSMA) received by it in
connection with the issue or sale of the notes in circumstances in which
Section 21(1) of the FSMA does not apply to the issuer; and (2) it has complied
and will comply with all applicable provisions of the FSMA with respect to
anything done by it in relation to the notes in, from or otherwise involving the
United Kingdom.

 

5.     Certain Agreements of the Company.  The Company agrees with the several
Purchasers that:

 

(a)           Amendments and Supplements to Offering Circulars.  The Company
will advise Credit Suisse promptly of any proposal to amend or supplement the
Preliminary or Final Offering Circular and will not effect such amendment or
supplementation without Credit Suisse’s consent. If, at any time prior to the
completion of the resale of the Offered Securities by the Purchasers, any event
occurs as a result of which the Preliminary or Final Offering Circular, the
General Disclosure Package or any Supplemental Marketing Material, would include
an untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, the Company promptly
will notify Credit Suisse of such event and promptly will prepare and furnish,
at its own expense, an amendment or supplement which will correct such statement
or omission.  Neither Credit Suisse’s consent to, nor the Purchasers’ delivery
to offerees or investors of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 7.

 

(b)           Furnishing of Offering Circulars.  The Company will furnish to the
Purchasers the Preliminary Offering Circular, each other document comprising a
part of the General Disclosure Package, all amendments and supplements to such
documents and each item of Supplemental Marketing Material, in each case as soon
as available, and will furnish to the Purchasers copies of the Final Offering
Circular and all amendments and supplements to such document and in such
quantities as the Purchasers request, and the Company will furnish to Credit
Suisse on the date hereof the independent accountants’ consent with respect to
the Preliminary Offering Circular and the Final Offering Circular manually
signed by such independent accountants.  At any time when the Company is not
subject to Section 13 or 15(d) of the Exchange Act, the Company will promptly
furnish or cause to be furnished to Credit Suisse (and, upon request, to each of
the other Purchasers) and, upon request of holders and prospective purchasers of
the Offered Securities, to such holders and purchasers, copies of the
information required to be delivered to holders and prospective purchasers of
the Offered Securities pursuant to Rule 144A(d)(4) under the Securities Act (or
any successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Offered Securities. The Company
will pay the expenses of printing and distributing to the Purchasers all such
documents.

 

(c)           Blue Sky Qualifications.  The Company will arrange for the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such states in the United States as
Credit Suisse designates and will continue such qualifications in effect so long
as required for the resale of the Offered Securities by the Purchasers provided
that the Company will not be required to

 

--------------------------------------------------------------------------------


 

qualify as a foreign corporation or to file a general consent to service of
process in any such state.

 

(d)           Reporting Requirements.  During the period of three years
hereafter, the Company will furnish to Credit Suisse, as soon as practicable,
copies of all information furnished by the Company to the Trustee to the holders
of the Notes pursuant to the Indenture of the Trust Indenture Act and copies of
any reports or financial statements furnished to or filed with the Commission or
any securities exchange on which the Notes or any class of securities of the
Company is listed and, in the event the stock of the Company is traded on any
securities exchange, a copy of all reports or communications furnished to its
stockholders generally.

 

(e)           Transfer Restrictions.  During the period of one year after the
later of the First Closing Date and the last Optional Closing Date, the Company
will, upon request, furnish to Credit Suisse, each of the other Purchasers and
any holder of Offered Securities a copy of the restrictions on transfer
applicable to the Securities.

 

(f)            No Resales by Affiliates.  During the period of one year after
the later of the First Closing Date and the last Optional Closing Date, the
Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Offered Securities that
have been reacquired by any of them.

 

(g)           Investment Company.  During the period of two years after the
later of the First Closing Date and the last Optional Closing Date, the Company
will not be or become, an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act.

 

(h)           Payment of Expenses.  The Company will pay all expenses incidental
to the performance of its obligations under this Agreement and the Indenture
including (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities, the
preparation and printing of this Agreement, the Offered Securities, the
Indenture, the Preliminary Offering Circular, any other documents comprising any
part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities; (iii) the cost of qualifying the Offered Securities for
trading in The PortalSM Market (“PORTAL”) of The Nasdaq Stock Market, Inc. and
any expenses incidental thereto (iv) the cost of any advertising approved by the
Company in connection with the issue of the Offered Securities, (v) any expenses
(including fees and disbursements of counsel to the Purchasers) incurred in
connection with qualification of the Offered Securities for sale under the laws
of such jurisdictions as Credit Suisse designates and the preparation and
printing of memoranda relating thereto, (vi) for any fees charged by investment
rating agencies for the rating of the Securities, and (vii) for expenses
incurred in distributing the Preliminary Offering Circular, any other documents
comprising any part of the General Disclosure Package, the Final Offering
Circular (including any amendments and supplements thereto) and any Supplemental
Marketing Material to the Purchasers.  The Company will reimburse the Purchasers
for all travel expenses of the Purchasers and the Company’s officers and
employees and any other expenses of the Purchasers and the Company in connection
with attending or hosting meetings with prospective purchasers of the Offered
Securities.

 

--------------------------------------------------------------------------------


 

(i)            Use of Proceeds.  The Company will use the net proceeds received
in connection with this offering in the manner described in the “Use of
Proceeds” section of the General Disclosure Package.

 

(j)            Absence of Manipulation.  In connection with the offering, until
Credit Suisse shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company nor any
of its affiliates will, either alone or with one or more other persons, bid for
or purchase for any account in which it or any of its affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities; and neither it nor any of its affiliates will
make bids or purchases for the purpose of creating actual, or apparent, active
trading in, or of raising the price of, the Offered Securities.

 

(k)           Restriction on Sale of Securities.  For a period of 90 days after
the date hereof, the Company will not offer, sell, contract to sell, pledge or
otherwise dispose of, directly or indirectly, or file with the Commission a
registration statement under the Securities Act relating to, any United States
dollar-denominated debt securities issued or guaranteed by the Company and
having a maturity of more than one year from the date of issue, any shares of
common stock of the Company or securities convertible into or exchangeable or
exercisable for shares of common stock of the Company, or publicly disclose the
intention to make any such offer, sale, pledge, disposition or filing, without
the prior written consent of Credit Suisse, except (i) the Optional Securities,
(ii) the issuance of shares of Class A common stock by the Company upon
conversion of the Offered Securities, (iii) the exercise of employee stock
options outstanding of the date hereof or the exercise or conversion of options,
warrants or convertible securities outstanding on the date hereof and (iv) the
grant of additional employee stock options by the Company under plans existing
and in effect on the date hereof or issuances of common stock of the Company
pursuant to a “dividend or interest reinvestment plan” (as defined in Rule 405
under the Securities Act); provided, however, that the foregoing will not limit,
prohibit or exclude the registration rights of the parties set forth in
Section 1.2 (Piggy Back Registration Rights) of that certain Amended and
Restated Stockholders Agreement, dated May 14, 2002, of the Company.  The
Company will not at any time offer, sell, contract to sell, pledge or otherwise
dispose of, directly or indirectly, any securities under circumstances where
such offer, sale, pledge, contract or disposition would cause the exemption
afforded by Section 4(2) of the Securities Act to cease to be applicable to the
offer and sale of the Securities.

 

(l)            PORTAL.  The Company will use its best efforts to effect the
inclusion of the Offered Securities in PORTAL and to maintain the listing of the
Offered Securities on PORTAL for so long as the Offered Securities are
outstanding.

 

(m)          DTC.  The Company will obtain the approval of DTC for “book-entry”
transfer of the Offered Securities and will comply with all of its agreements
set forth in the representation letters of the Company to DTC relating to the
approval of the Offered Securities by DTC for “book-entry” transfer.

 

(n)           Usury Laws.  The Company will not voluntarily claim, and will
actively resist any attempts to claim, the benefit of any usury laws against the
holders of any Offered Securities.

 

(o)           Further Acts.  The Company will use its best efforts to do and
perform all things required or necessary to be done and performed under this
Agreement by it prior to the Closing Date and to satisfy all conditions
precedent to the delivery of the Offered Securities.

 

--------------------------------------------------------------------------------


 

6.     Free Writing Communications

 

(a)           Issuer Free Writing Communications.  The Company represents and
agrees that, unless it obtains the prior consent of Credit Suisse, and each
Purchaser represents and agrees that, unless it obtains the prior consent of the
Company and Credit Suisse, it has not made and will not make any offer relating
to the Offered Securities that would constitute an Issuer Free Writing
Communication.

 

(b)           Term Sheets.  The Company consents to the use by any Purchaser of
a Free Writing Communication that (i) contains only (A) information describing
the preliminary terms of the Offered Securities or their offering or
(B) information that describes the final terms of the Offered Securities or
their offering and that is included in or is subsequently included in the Final
Offering Circular or (ii) does not contain any material information about the
Company or its securities that was provided by or on behalf of the Company, it
being understood and agreed that the Company shall not be responsible to any
Purchaser for liability arising from any inaccuracy in such Free Writing
Communications referred to in clause (i) or (ii) as compared with the
information in the Preliminary Offering Circular or the Final Offering Circular
or the General Disclosure Package.

 

7.     Conditions of the Obligation of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Firm Securities on the First
Closing Date and for the Optional Securities on each Optional Closing Date will
be subject to the accuracy of the representations and warranties of the Company
herein (as though made on the Closing Date), to the accuracy of the statements
of officers of the Company made pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder and to the following
additional conditions precedent:

 

(a)           Accountants’ Comfort Letter.  The Purchasers shall have received a
letters, dated, respectively, the date hereof and each Closing Date, of KPMG LLP
confirming that they are a registered public accounting firm and independent
public accountants within the meaning of the Securities Laws and substantially
in the form of Schedule D hereto (except that, in any letter dated a Closing
Date, the specified date referred to in Schedule D hereto shall be a date no
more than three days prior to such Closing Date).

 

(b)           No Material Adverse Change.  Subsequent to the execution and
delivery of this Agreement, there shall not have occurred (i) any change, or any
development or event involving a prospective change, in the condition (financial
or other), business , properties or results of operations of the Company and its
subsidiaries taken as a whole which, in the judgment of the Purchasers, is
material and adverse and makes it impractical or inadvisable to proceed with
completion of the offering or the sale of and payment for the Offered
Securities; (ii) any downgrading in the rating of any debt securities of the
Company by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Securities Act), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company has been
placed on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange
controls, the effect of which is such as to make it, in the judgment of the
Purchasers, impractical to market or to enforce contracts for the sale of the
Offered Securities, whether in the primary market or in respect of dealings in
the secondary market; (iv) any material suspension or material limitation of
trading in securities generally on the New York Stock Exchange, or any setting
of minimum or maximum prices for trading on such exchange, (v) any suspension of
trading of any

 

--------------------------------------------------------------------------------


 

securities of the Company on any exchange or in the over-the-counter market;
(vi) any banking moratorium declared by any U.S. Federal or New York
authorities; (vii) any major disruption of settlements of securities, payment or
clearance services in the United States or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Purchasers, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it impractical or inadvisable to market the Offered Securities or to
enforce contracts for the sale of the Offered Securities.

 

(c)           Opinion of Counsel for Company.  The Purchasers shall have
received an opinion, dated such Closing Date, of Hogan & Hartson L.L.P., counsel
for the Company, substantially in the form of Exhibits A-1 and A-2 hereto.

 

(d)           Opinion of In-House Counsel for Company.  The Purchasers shall
have received an opinion, dated such Closing Date, of Peter Brandow, General
Counsel to the Company, substantially in the form of Exhibit B hereto.

 

(e)           Opinion of Local Counsel.  The Purchasers shall have received an
opinion, dated such Closing Date, of Bass, Berry & Sims, PLC, special Tennessee
counsel for Regal Cinemas Inc., substantially in the form of Exhibit C hereto.

 

(f)            Opinion of Counsel for Purchasers.  The Purchasers shall have
received from Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Purchasers, such opinion or opinions, dated such Closing Date, with respect to
such matters as Credit Suisse may require, and the Company shall have furnished
to such counsel such documents as they request for the purpose of enabling them
to pass upon such matters.

 

(g)           Officers’ Certificate.  The Purchasers shall have received a
certificate, dated such Closing Date, of the President or any Vice President and
a principal financial or accounting officer of the Company in which such
officers, to the best of their knowledge after reasonable investigation, shall
state that the representations and warranties of the Company in this Agreement
are true and correct, that the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to such Closing Date, and that, subsequent to the date of the most
recent financial statements in the General Disclosure Package there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties or results of operations of the Company and its subsidiaries taken as
a whole except as set forth in the General Disclosure Package or contemplated by
the General Disclosure Package and that the industry, statistical and
market-related data included in the General Disclosure Package and the Final
Offering Circular has been reviewed by such persons and, subject to the risks
and limitations described in the General Disclosure Package and the Final
Offering Circular, to the best knowledge of such persons, is based on or derived
from sources which the Company believes to be reliable and accurate in all
material respects.

 

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. Credit Suisse may in its sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder, whether in respect of an Optional Closing Date or otherwise.

 

8.     Indemnification and Contribution.  (a)  Indemnification of Purchasers. 
The Company will indemnify and hold harmless each Purchaser, its officers,
employees, agents, partners, members, directors and its affiliates and each
person, if any, who controls such Purchaser within the meaning of Section 15 of

 

--------------------------------------------------------------------------------


 

the Securities Act or Section 20 of the Exchange Act (each, an “Indemnified
Party”), against any and all losses, claims, damages or liabilities, joint or
several, to which such Indemnified Party may become subject, under the
Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication or the
Exchange Act Reports, or arise out of or are based upon the omission or alleged
omission of a material fact necessary in order to make the statements therein
not misleading, and will reimburse each Indemnified Party for any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating, preparing or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto) whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Purchaser through Credit Suisse specifically for use
therein, it being understood and agreed that the only such information consists
of the information described as such in subsection (b) below.

 

(b)           Indemnification of Company.  Each Purchaser will severally and not
jointly indemnify and hold harmless the Company, each of its directors and each
of its officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each a “Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication, or arise out
of or are based upon the omission or the alleged omission of a material fact
necessary in order to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company by such
Purchaser through Credit Suisse specifically for use therein, and will reimburse
any legal or other expenses reasonably incurred by such Purchaser Indemnified
Party in connection with investigating, preparing or defending against any such
loss, claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto)
whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary and Final Offering Circular furnished on behalf of each Purchaser: 
paragraphs three, and nine under the caption “Plan of Distribution”; provided
however, that the Purchasers shall not be liable for any losses, claims, damages
or liabilities arising out of or based upon the Company’s failure to perform its
obligations under Section 5(a) of this Agreement.

 

(c)           Actions Against Parties; Notification.  Promptly after receipt by
an indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or

 

--------------------------------------------------------------------------------


 

defenses) by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above.  In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
includes (i) an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or failure
to act by or on behalf of any indemnified party.

 

(d)           Contribution.  If the indemnification provided for in this
Section is unavailable or insufficient to hold harmless an indemnified party
under subsection (a) or (b) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subsection (a) or
(b) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Purchasers on the other
from the offering of the Offered Securities or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations.  The relative benefits received by the
Company on the one hand and the Purchasers on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total discounts and
commissions received by the Purchasers from the Company under this Agreement. 
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d).  Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.  The Company and the Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).

 

--------------------------------------------------------------------------------


 

9.     Default of Purchasers.  If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder on either the First Closing
Date or any Optional Closing Date and the aggregate principal amount of Offered
Securities that such defaulting Purchaser or Purchasers agreed but failed to
purchase does not exceed 10% of the total principal amount of Offered Securities
that the Purchasers are obligated to purchase on such Closing Date, Credit
Suisse may make arrangements satisfactory to the Company for the purchase of
such Offered Securities by other persons, including any of the Purchasers, but
if no such arrangements are made by such Closing Date, the non-defaulting
Purchasers shall be obligated severally, in proportion to their respective
commitments hereunder, to purchase the Offered Securities that such defaulting
Purchasers agreed but failed to purchase on such Closing Date.  If any Purchaser
or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of  Offered Securities that the Purchasers are
obligated to purchase on such Closing Date and arrangements satisfactory to
Credit Suisse and the Company for the purchase of such Offered Securities by
other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Purchaser or
the Company, except as provided in Section 10 (provided that if such default
occurs with respect to Optional Securities after the First Closing Date, this
Agreement shall not terminate as to the Firm Securities or any Optional 
Securities purchased prior to such termination).  As used in this Agreement, the
term “Purchaser” includes any person substituted for a Purchaser under this
Section.  Nothing herein will relieve a defaulting Purchaser from liability for
its default.

 

10.   Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If this Agreement is terminated pursuant
to Section 9 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company and the Purchasers pursuant to Section 8 shall remain
in effect and if any Offered Securities have been purchased hereunder the
representations and warranties in Section 2 and all obligations under Section 5
shall also remain in effect. If the purchase of the Offered Securities by the
Purchasers is not consummated for any reason other than solely because of the
occurrence of any event specified in clause (iii), (iv), (vi), (vii) or
(viii) of Section 7(b), the Company will reimburse the Purchasers for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Offered Securities.

 

11.   Notices.  All communications hereunder will be in writing and, if sent to
the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse Securities (USA) LLC, Eleven Madison Avenue,
New York, N.Y. 10010-3629, Attention:  LCD-IBD, or, if sent to the Company, will
be mailed, delivered or telegraphed and confirmed to it at 9110 East Nichols
Avenue, Centennial, Colorado, 80112, Attention: General Counsel, with a copy to
Christopher Walsh, Esq. at Hogan & Hartson L.L.P., One Tabor Center, Suite 1500,
1200 Seventeenth Street, Denver, Colorado 80202; provided, however, that any
notice to a Purchaser pursuant to Section 8 will be mailed, delivered or
telegraphed and confirmed to such Purchaser.

 

12.   Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties hereto.

 

13.   Representation of Purchasers.  You will act for the several Purchasers in
connection with this purchase, and any action under this Agreement taken by you
jointly or by Credit Suisse will be binding upon all Purchasers.

 

--------------------------------------------------------------------------------


 

14.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

15.   Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:

 

(a)           No Other Relationship.  The Purchasers have been retained solely
to act as initial purchaser(s) in connection with the initial purchase, offering
and resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company and the Purchasers have been created in respect
of any of the transactions contemplated by this Agreement or the Preliminary or
Final Offering Circular, irrespective of whether the Purchasers have advised or
is advising the Company on other matters;

 

(b)           Arm’s Length Negotiations.  The purchase price of the Offered
Securities set forth in this Agreement was established by the Company following
discussions and arms-length negotiations with the Purchasers and the Company is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by this Agreement;

 

(c)           Absence of Obligation to Disclose.  The Company has been advised
that the Purchasers and their affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Purchasers have no obligation to disclose such interests and
transactions to Company by virtue of any fiduciary, advisory or agency
relationship; and

 

(d)           The Company waives, to the fullest extent permitted by law, any
claims it may have against the Purchasers for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Purchasers shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

 

16.   Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in The City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.

 

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the several
Purchasers in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

 

 

REGAL ENTERTAINMENT GROUP

 

 

 

 

 

/s/ Amy E. Miles

 

 

 

 

 

Name:

Amy E. Miles

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

 

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

 

 

 

 

/s/ Jeff Lipkin

 

 

 

 

 

 

 

 

Name:

Jeff Lipkin

 

 

Title:

Managing Director

 

 

 

 

Acting on behalf of itself and as the Representative of the several Purchasers

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Purchasers

 

Principal Amount of Firm
Securities

 

Credit Suisse Securities (USA) LLC

 

$

142,500,000

 

Lehman Brothers Inc.

 

47,500,000

 

Total

 

$

190,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

1.             Issuer Free Writing Communications (included in the General
Disclosure Package)

 

1.  Final term sheet, dated March 5, 2008, a copy of which is attached hereto as
Exhibit D.

 

2.             Other Information Included in the General Disclosure Package

 

The following information is also included in the General Disclosure Package:

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Supplemental Marketing Material

 

Management Investor Presentation dated March 4, 2008

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

FORM OF KPMG COMFORT LETTER

 

1.                                       We are independent certified public
accountants with respect to the Company within the meaning of the Act and the
applicable rules and regulations thereunder adopted by the Securities and
Exchange Commissions (SEC) and the PCAOB.

 

2.                                       In our opinion, the consolidated
financial statements audited by us and incorporated by reference into the
Offering Circular comply as to form in all material respects with the applicable
accounting requirements of the Act and the Securities Exchange Act of 1934 and
the related rules and regulations adopted by the SEC.

 

3.                                       We have not audited any financial
statements of the Company as of any date or for any period subsequent to
December 27, 2007; although we have conducted an audit for the year ended
December 27, 2007, the purpose (and, therefore, the scope) of the audit was to
enable us to express our opinion on the consolidated financial statements as of
December 27, 2007 and for the year then ended, and the effectiveness of internal
control over financial reporting as of December 27, 2007, but not on the
financial statements or internal control over financial reporting for any
interim period within the year. Therefore, we are unable to and do not express
any opinion on the financial position, results of operations, or cash flows as
of any date or any period subsequent to December 27, 2007.

 

4.                                       For purposes of this letter we have
read the 2007 and 2008 approved minutes from the meetings of the board of
directors and committees of the board of directors of the Company as set forth
in the minutes book at March     , 2008, officials of the Company having advised
us that the minutes of all such meetings through that date were set forth
therein, except for minutes from the            meetings of the board of
directors and committees of the board of directors, which are not in draft form
or approved; therefore we discussed the aforementioned meetings with the
secretary of the board of directors.

 

5.                                       Company officials have advised us that
no consolidated financial statements as of any date or for any period subsequent
to December 27, 2007, are available; accordingly, the procedures carried out by
us ith respect to changes in financial statement items after December 27, 2007,
have, of necessity, been limited. We have inquired of certain officials of the
Company who have responsibility for financial and accounting matters whether
(i) at March     , 2008, there were any increases in longterm debt as compared
with amounts shown on the December 27, 2007 consolidated balance sheet included
in the Company’s annual report on Form 10-K for the fiscal year ended
December 27, 2007, incorporated by reference in the Offering Circular; or
(ii) for the period from December 28, 2007 to March     , 2008, there were any
decreases, as compared with the corresponding period in the preceding year, in
total revenues. On the basis of these inquiries and our reading of the minutes
as described in 4, nothing came to our attention that caused us to believe that
there was any such change, increase or decrease, except in all instances for
changes, increases or decreases that the Offering Circular discloses have
occurred or may occur.

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

FORM OF HOGAN & HARTSON L.L.P. OPINION

 

March [10], 2008

 

Credit Suisse Securities (USA) LLC

Lehman Brothers Inc.

     c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue

New York, New York 10010-3629

 

Re:          Regal Entertainment Group

 

Ladies and Gentlemen:

 

This firm has acted as counsel to Regal Entertainment Group, a Delaware
corporation (the “Company”), in connection with the sale of
$[                  ] in aggregate principal amount of the Company’s 6.25%
Convertible Senior Notes due 2011 (the “Offered Securities”) pursuant to the
terms of the Purchase Agreement dated, March 5, 2008 (the “Agreement”), among
the Company and you (the “Initial Purchasers”).  This opinion letter is
furnished to you pursuant to the requirements set forth in Section 7(c) of the
Agreement in connection with the closing thereunder on the date hereof. 
Capitalized terms used herein that are defined in the Agreement shall have the
meanings set forth in the Agreement, unless otherwise defined herein.

 

For purposes of the opinions expressed in this letter, which are set forth in
paragraphs (a) through (t) below (the “Opinions”), and the other statements made
in this letter, we have examined copies of the documents listed on Schedule 1
attached hereto (the “Documents”).  We believe the Documents provide an
appropriate basis on which to render the opinions hereinafter expressed.  The
Agreement and the Indenture are hereafter referred to collectively as the
“Transaction Documents.”

 

In our examination of the Transaction Documents and the other Documents, we have
assumed the genuineness of all signatures, the legal capacity of all natural
persons, the accuracy and completeness of all of the Documents, the authenticity
of all originals of the Documents and the conformity to authentic originals of
all of the Documents submitted to us as copies (including telecopies).  As to
all matters of fact relevant to the Opinions and other statements made herein,
we have relied on the representations and statements of fact made in the
Documents, we have not independently established the facts so relied on, and we
have not made any investigation or inquiry other than our examination of the
Documents.  The Opinions are given in the context of the foregoing.

 

As used in this opinion letter, the phrase “to our knowledge” means the actual
knowledge (that is, the conscious awareness of facts or other information) of
lawyers currently in the firm who have given substantive legal attention to
representation of the Company in connection with the Transaction Documents and
the transactions involving the Company and its subsidiaries described in the
General Disclosure Package and the Offering Circular.

 

For purposes of this opinion letter, we have assumed that (i) each party to the
Transaction Documents (other than the Company) has all requisite power and
authority under all applicable laws, regulations and governing documents to
execute, deliver and perform its obligations under the Transaction Documents and
each of such other parties has complied with all legal requirements pertaining
to its status as

 

--------------------------------------------------------------------------------


 

such status relates to its rights to enforce the Transaction Documents against
the Company, (ii) each of such other parties has duly authorized, executed and
delivered the Transaction Documents to which it is a party, (iii) each of such
other parties is validly existing and in good standing in all necessary
jurisdictions, (iv) each of the Transaction Documents constitutes a valid and
legally binding obligation, enforceable against each of such other parties in
accordance with its terms, (v) there has been no material mutual mistake of fact
or misunderstanding or fraud, duress or undue influence, in connection with the
negotiation, execution or delivery of the Transaction Documents and the conduct
of all parties to the each of the Transaction Documents has complied with any
requirements of good faith, fair dealing and conscionability, and (vi) there are
and have been no agreements or understandings among the parties, written or
oral, and there is and has been no usage of trade or course of prior dealing
among the parties that would, in either case, define, supplement or qualify the
terms of any of the Transaction Documents.  We have also assumed the validity
and constitutionality of each relevant statute, rule, regulation and agency
action covered by this opinion letter.

 

For purposes of the opinions set forth in paragraph (r) below, we have made the
further assumption that all orders, judgments, decrees, agreements and contracts
would be enforced as written.

 

The Opinions are based as to matters of law solely on applicable provisions of
the following, as currently in effect:  (i) the Delaware General Corporation
Law, as amended (the “DGCL”); (ii) the Maryland General Corporation Law, as
amended; (iii) the Virginia Stock Corporation Act, as amended; (iv) as to the
opinions expressed in paragraphs (m) and (n), the Trust Indenture Act of 1939,
as amended, (the “Trust Indenture Act”); (v) as to the opinion expressed in
paragraph (m), the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, but not the antifraud provisions thereof
(the “Securities Act”); (vi) as to the opinion expressed in paragraph (t), the
Investment Company Act of 1940, as amended (the “Investment Company Act”);
(vii) as to the opinions expressed in paragraphs (q), (r) and (s), subject to
the exclusions and limitations set forth in this opinion letter, federal
statutes and regulations (“Applicable Federal Law”); and (ix) as to the opinions
expressed in paragraphs (e), (f), (p), (r) and (s), subject to the exclusions
and limitations set forth in this opinion letter, internal New York law
(“Applicable New York Law”).

 

Based upon, subject to and limited by the limitations and qualifications set
forth in this opinion letter, we are of the opinion that:

 

(a)           The Company has been duly incorporated and is validly existing as
a corporation and in good standing as of the date of the certificate specified
in paragraph 8 of Schedule 1 hereto under the laws of the State of Delaware.

 

(b)           The Company has the corporate power and corporate authority to
enter into the Transaction Documents and to consummate the transactions
contemplated thereby. The Company has the corporate power and corporate
authority to transact its business as described in the General Disclosure
Package and the Offering Circular.

 

(c)           The Company is authorized to transact business as a foreign
corporation in the States of Colorado and Tennessee as of the respective dates
of the certificates specified in paragraph 9 of Schedule 1 hereto.

 

(d)           The authorized, issued and outstanding Class A common stock and
Class B common stock of the Company, as of March 3, 2008, was as set forth under
the caption “Description of Capital Stock” in the General Disclosure Package and
the Offering Circular. All shares of Class A common stock and Class B common
stock of the Company, shown as issued and outstanding under the caption
“Description of Capital Stock” in the General Disclosure Package and the
Offering Circular are duly authorized and are validly issued, fully paid and
non-assessable.  The Offered Securities are convertible into shares of Class A
common stock of the Company in accordance with the terms of the Indenture and
the shares of Class A common stock of the Company to be issued upon conversion
of the Offered Securities have been duly authorized and reserved for issuance
upon such conversion and, when issued upon such conversion, will be validly
issued, fully paid and non-assessable.  No holder of

 

--------------------------------------------------------------------------------


 

outstanding shares of capital stock of the Company has any statutory preemptive
right under the DGCL, preemptive right under the Charter or Bylaws, or, to our
knowledge, any contractual right to subscribe for any of the Offered Securities
or shares of Class A common stock of the Company issuable upon conversion of the
Offered Securities.  Except for the Regal Entertainment Group Amended and
Restated Stockholders’ Agreement dated May 14, 2002 and as identified in the
General Disclosure Package and the Offering Circular, to our knowledge there are
no contractual rights requiring the Company to file a registration statement
with respect to any securities of the Company or requiring the Company to
include any securities in an offering pursuant to such a registration statement.

 

(e)           The Transaction Documents have been duly authorized, executed and
delivered on behalf of the Company. The Transaction Documents constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms.

 

(f)            The Offered Securities have been duly authorized, executed and
delivered on behalf of the Company.  The Offered Securities, when issued and
authenticated in the manner provided for in the Indenture and delivered against
payment of the consideration therefor in accordance with the Agreement, will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms and the terms of the
Indenture, to the extent applicable.

 

(g)           Each of the Delaware Subsidiaries is validly existing as a
corporation and in good standing as of the date of the certificates specified in
paragraph 21 of Schedule 1 hereto under the laws of the State of Delaware.  Each
Delaware Subsidiary is authorized to transact business as a foreign corporation
in each of the States identified in Schedule 2 hereto as of the respective dates
specified in the certificates referred to on Schedule 2 hereto.  Each of the
Delaware Subsidiaries has the corporate power and corporate authority to
transact its business as described in the General Disclosure Package and the
Offering Circular.

 

(h)           Each of the Maryland Subsidiaries is validly existing as a
corporation and in good standing as of the date of the certificates specified in
paragraph 28 of Schedule 1 hereto under the laws of the State of Maryland.  Each
Maryland Subsidiary is authorized to transact business as a foreign corporation
in each of the States identified in Schedule 2 hereto as of the respective dates
specified in the certificates referred to on Schedule 2 hereto.  Each of the
Maryland Subsidiaries has the corporate power and corporate authority to
transact its business as described in the General Disclosure Package and the
Offering Circular.

 

(i)            RCMC is validly existing as a corporation and in good standing as
of the date of the certificate specified in paragraph 31 of Schedule 1 hereto
under the laws of the Commonwealth of Virginia.  RCMC is authorized to transact
business as a foreign corporation in each of the States identified in Schedule 2
hereto as of the respective dates specified in the certificates referred to on
Schedule 2 hereto.  RCMC has the corporate power and corporate authority to
transact business as described in the General Disclosure Package and the
Offering Circular.

 

(j)            Based solely on our review of the documents specified in
paragraphs 41 through 69 of Schedule 1 hereto, all of the issued and outstanding
capital stock of RCI, the Delaware Subsidiaries and RCMC is held, directly or
indirectly by the Company or its subsidiaries.

 

(k)           Based solely on our review of the documents specified in
paragraphs 43 through 47, 49 and 50 of Schedule 1 hereto, all of the issued and
outstanding capital stock of UATCI is held, directly or indirectly, by UATC.

 

(l)            Based solely on our review of the documents specified in
paragraphs 42 through 53 and 59 through 66 of Schedule 1 hereto, all of the
issued and outstanding capital stock of the Delaware Subsidiaries (other than
Hoyts) and UATCI has been duly authorized and is validly issued, fully paid and
non-assessable.

 

(m)          Assuming (i) the accuracy of the representations and warranties of
the Company set forth in Section 2 of the Agreement and of the Initial
Purchasers set forth in Section 4 of the Agreement, (ii) the due performance by
the Company of the covenants and agreements set forth in Section 5 of the
Agreement, (iii) the

 

--------------------------------------------------------------------------------


 

Initial Purchasers’ compliance with the offering and transfer procedures
described in the Offering Circular under the captions entitled “Plan of
Distribution” and “Transfer Restrictions,” (iv) the accuracy of the
representations and warranties made in accordance with the Offering Circular by
the Initial Purchasers and (v) that each of the holders who purchase the Offered
Securities from the Initial Purchasers is a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act, it is not necessary in connection
with the offer, sale and delivery of the Offered Securities in the manner
contemplated by the Agreement to register the Offered Securities or the initial
resale of the Offered Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act, it being understood that no opinion is
expressed as to any resale of Offered Securities subsequent to the initial
resale thereof by the Initial Purchasers.

 

(n)           The Indenture conforms in all material respects to the
requirements of the Trust Indenture Act and the rules and regulations of the
Securities and Exchange Commission applicable to an indenture that is qualified
thereunder.

 

(o)           The Offered Securities and the Indenture conform in all material
respects to the descriptions thereof contained in the General Disclosure Package
and the Offering Circular.

 

(p)           The information in the General Disclosure Package and the Offering
Circular under the captions “Description of Capital Stock” and “Description of
the Notes,” to the extent that such information constitutes matters of law or
legal conclusions, has been reviewed by us, and is correct in all material
respects.  The Company’s common stock conforms in all material respects to the
description thereof set forth in the Offering Circular under the caption
“Description of Capital Stock.”

 

(q)           The information in the General Disclosure Package and the Offering
Circular under the caption “Certain United States Federal Income Tax
Considerations” to the extent that such information constitutes matters of law
or legal conclusions, has been reviewed by us, and is correct in all material
respects.

 

(r)            The execution, delivery and performance on the date hereof by the
Company of the Transaction Documents and the issuance and sale of the Offered
Securities do not (i) violate the DGCL or (ii) the Charter or Bylaws of the
Company.  The execution, delivery and performance on the date hereof by the
Company of the Transaction Documents do not (x) violate (A) any provision of
Applicable Federal Law or (B) any provision of Applicable New York Law, (y) to
our knowledge, violate any court or administrative order, judgment, or decree
listed on Schedule 3 hereto that names the Company or any of its Subsidiaries
and is specifically directed to it or any of its property, or (z) breach or
constitute a default under any agreement or contract to which the Company or any
of its subsidiaries is a party listed on Schedule 3 hereto (except that we
express no opinion as to financial covenants in such agreements and contracts).

 

(s)           No approval or consent of, or registration or filing with any
federal governmental agency, with the Secretary of State of the State of
Delaware or the Secretary of State of the State of New York is required to be
obtained or made by the Company under the DGCL, Applicable Federal Law or
Applicable New York Law in connection with the execution, delivery and
performance on the date hereof by the Company of the Transaction Documents.

 

(t)            The Company is not and, after giving effect to the offering and
sale of the Offerred Securities and the application of the proceeds thereof as
described in the General Disclosure Package and the Offering Circular will not
be, an “investment company,” as such term is defined in the Investment Company
Act.

 

Based solely upon the officers’ certificates identified in paragraph 36 and 38
on Schedule 1 attached hereto and a review of this firm’s litigation docket, we
hereby confirm to you that, to our knowledge, there are no actions, suits or
proceedings pending or overtly threatened in writing against the Company or any
of the Subsidiaries, or in which the Company or any of the Subsidiaries is a
party, before any court or governmental department, commission, board, bureau,
agency or instrumentality that question the validity of the Transaction
Documents or any action taken or to be taken pursuant thereto, or that seek to

 

--------------------------------------------------------------------------------


 

enjoin or otherwise prevent the consummation of the transactions contemplated by
the Agreement or to recover in damages or obtain other relief as a result
thereof.

 

The opinions expressed in paragraphs (e) and (f) above shall be understood to
mean only that if there is a default in performance of an obligation, (i) if a
failure to pay or other damage can be shown and (ii) if the defaulting party can
be brought into a court that will hear the case and apply the governing law,
then, subject to the availability of defenses, and to the exceptions elsewhere
set forth in this opinion letter, the court will provide a money damage (or
perhaps injunctive or specific performance) remedy.

 

In addition to the assumptions, qualifications, exceptions and limitations
elsewhere set forth in this opinion letter, our opinions expressed above are
also subject to the effect of:  (i) bankruptcy, insolvency, reorganization,
receivership, moratorium and other laws affecting creditors’ rights (including,
without limitation, the effect of statutory and other law regarding fraudulent
conveyances, fraudulent transfers and preferential transfers); and (ii) the
exercise of judicial discretion and the application of principles of equity,
good faith, fair dealing, reasonableness, conscionability and materiality
(regardless of whether the applicable agreements are considered in a proceeding
in equity or at law).

 

Nothing herein shall be construed to cause us to be considered “experts” within
the meaning of Section 11 of the Securities Act of 1933, as amended.

 

We express no opinion herein as to any other laws and regulations not
specifically identified above (and in particular, we express no opinion as to
any effect that such other laws and regulations may have on the Opinions).  The
opinions set forth in paragraphs (r) and (s) are based upon a review of only
those laws and regulations that, in our experience, are generally recognized as
applicable to transactions of the type contemplated in the Transaction
Documents.  We express no opinion herein as to federal or state securities
(except to the extent stated in paragraphs (m), (n) and (s)), antitrust, unfair
competition, banking, or tax laws or regulations (except to the extent stated in
paragraph (q)) or laws or regulations of any political subdivision below the
state level.

 

We assume no obligation to advise you of any changes in the foregoing subsequent
to the delivery of this opinion letter.  This opinion letter has been prepared
solely for your use in connection with the closing under the Agreement on the
date hereof, and should not be quoted in whole or in part or otherwise be
referred to, and should not be filed with or furnished to any governmental
agency or other person or entity, without the prior written consent of this
firm.

 

 

Very truly yours,

 

 

 

HOGAN & HARTSON L.L.P

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

1.          Executed copy of the Agreement.

 

2.          The Preliminary Offering Circular, dated March [4], 2008 and the
Pricing Term Sheet, dated March 5, 2008 (the “General Disclosure Package”).

 

3.          The Offering Circular, dated March [5], 2008 (the “Offering
Circular”).

 

4.          A copy of the executed note representing the Offered Securities.

 

5.          Executed copy of the Indenture dated as of March [    ], 2008 among
the Company, and U.S. Bank National Association, as trustee (the “Indenture”).

 

6.          The Amended and Restated Certificate of Incorporation of the
Company, as certified by the Secretary of State of the State of Delaware on
March [    ], 2008 and as certified by the Secretary of the Company on the date
hereof as being complete, accurate and in effect (the “Charter”).

 

7.          The Amended and Restated Bylaws of the Company, as certified by the
Secretary of the Company on the date hereof as being complete, accurate and in
effect (the “Bylaws”).

 

8.          A certificate of good standing of the Company issued by the
Secretary of State of the State of Delaware dated March [    ], 2008.

 

9.          Foreign qualification certificates of the Company issued by the
Secretary of State of the State of Colorado on March [    ], 2008 and the
Secretary of State of the State of Tennessee on March [    ], 2008.

 

10.        Certain resolutions of the Board of Directors of the Company adopted
at a telephonic meeting held on March 3, 2008, as certified by the Secretary of
the Company on the date hereof as being complete, accurate and in effect,
relating to, among other things, authorization of the Agreement, the Offered
Securities, the Indenture and arrangements in connection therewith.

 

11.        The Certificate of Incorporation of Regal Entertainment
Holdings, Inc., a Delaware corporation (“REH”), with amendments thereto, as
certified by the Secretary of State of the State of Delaware on March [    ],
2008 and as certified by the Secretary of REH on the date hereof as being
complete, accurate and in effect.

 

12.        The Bylaws of REH, as certified by the Secretary of REH on the date
hereof as being complete, accurate and in effect.

 

13.        The Certificate of Incorporation of Regal Cinemas Corporation, a
Delaware corporation (“RCC”), with amendments thereto, as certified by the
Secretary of State of the State of Delaware on March [    ], 2008 and as
certified by the Secretary of RCC on the date hereof as being complete, accurate
and in effect.

 

14.        The Bylaws of RCC, as certified by the Secretary of RCC on the date
hereof as being complete, accurate and in effect.

 

15.        The Certificate of Incorporation of United Artists Theatre Company, a
Delaware corporation (“UATC”), with amendments thereto, as certified by the
Secretary of

 

--------------------------------------------------------------------------------


 

State of the State of Delaware on March [    ], 2008 and as certified by the
Secretary of UATC on the date hereof as being complete, accurate and in effect.

 

16.        The Bylaws of UATC, as certified by the Secretary of UATC on the date
hereof as being complete, accurate and in effect.

 

17.        The Certificate of Incorporation of Edwards Theatres, Inc., a
Delaware corporation (“Edwards”), with amendments thereto, as certified by the
Secretary of State of the State of Delaware on March [    ], 2008 and as
certified by the Secretary of Edwards on the date hereof as being complete,
accurate and in effect.

 

18.        The Bylaws of Edwards, as certified by the Secretary of Edwards on
the date hereof as being complete, accurate and in effect.

 

19.        The Certificate of Incorporation of Hoyts Cinemas Corporation, a
Delaware corporation (“Hoyts,” and, together with REH, RCC, UATC, and Edwards,
the “Delaware Subsidiaries”), with amendments thereto, as certified by the
Secretary of State of the State of Delaware on March [    ], 2008 and as
certified by the Secretary of Hoyts on the date hereof as being complete,
accurate and in effect.

 

20.        The Bylaws of Hoyts, as certified by the Secretary of Hoyts on the
date hereof as being complete, accurate and in effect.

 

21.        A certificate of good standing of each of the Delaware Subsidiaries
issued by the Secretary of State of the State of Delaware dated March [    ],
2008.

 

22.        With respect to certain of the Delaware Subsidiaries, foreign
qualification certificates issued by the Secretaries of State of the States
identified in Schedule 2 hereto and dated as of the dates identified on Schedule
2 hereto.

 

23.        The Articles of Incorporation of United Artists Theatre
Circuit, Inc., a Maryland corporation (“UATCI”), with amendments thereto, as
certified by the Maryland State Department of Assessments and Taxation on
March [    ], 2008 and as certified by the Secretary of UATCI on the date hereof
as being complete, accurate and in effect.

 

24.        The Bylaws of UATCI, as certified by the Secretary of UATCI on the
date hereof as being complete, accurate and in effect.

 

25.        Foreign qualification certificates of UATCI issued by the Secretaries
of State of the States identified in Schedule 2 hereto and dated as of the dates
identified on Schedule 2 hereto.

 

26.        The Articles of Incorporation of Frederick Plaza Cinema, Inc., a
Maryland corporation (“Frederick,” and, together with UATCI, the “Maryland
Subsidiaries”), with amendments thereto, as certified by the Maryland State
Department of Assessments and Taxation on March [    ], 2008 and as certified by
the Secretary of Frederick on the date hereof as being complete, accurate and in
effect.

 

27.        The Bylaws of Frederick, as certified by the Secretary of Frederick
on the date hereof as being complete, accurate and in effect.

 

--------------------------------------------------------------------------------


 

28.        A certificate of good standing of each of the Maryland Subsidiaries
issued by the Maryland State Department of Assessments and Taxation dated
March [    ], 2008.

 

29.        The Articles of Incorporation of Regal CineMedia Corporation, a
Virginia corporation (“RCMC”), with amendments thereto, as certified by the
Secretary of the Commonwealth of the Commonwealth of Virginia on March [    ],
2008 and as certified by the Secretary of RCMC on the date hereof as being
complete, accurate and in effect.

 

30.        The Bylaws of RCMC, as certified by the Secretary of RCMC on the date
hereof as being complete, accurate and in effect.

 

31.        A certificate of good standing of RCMC issued by the Secretary of the
Commonwealth of the Commonwealth of Virginia dated March [    ], 2008.

 

32.        Foreign qualification certificates of RCMC issued by the Secretaries
of State of the States identified in Schedule 2 hereto and dated as of the dates
identified on Schedule 2 hereto.

 

33.        The Articles of Incorporation of Regal Cinemas, Inc., a Tennessee
corporation (“RCI,” and together with the Delaware Subsidiaries, the Maryland
Subsidiaries, and RCMC, the “Subsidiaries”), with amendments thereto, as
certified by the Secretary of State of the State of Tennessee on March [    ],
2008 and as certified by the Secretary of RCI on the date hereof as being
complete, accurate and in effect.

 

34.        The Bylaws of RCI, as certified by the Secretary of RCI on the date
hereof as being complete, accurate and in effect.

 

35.        A certificate of existence of RCI issued by the Secretary of State of
the State of Tennessee dated March [    ], 2008.

 

36.        A certificate of certain officers of the Company, dated March [11],
2008, as to certain facts relating to the Company.

 

37.        A certificate of the Secretary of the Company, dated March [11],
2008, as to the incumbency and signatures of certain officers of the Company.

 

38.        A certificate of certain officers of each of the Subsidiaries, dated
March [11], 2008, as to certain facts relating to each such entity.

 

39.        A certificate of the Secretary of each of the Subsidiaries, dated
March [11], 2008, as to the incumbency and signatures of certain officers of
each such entity.

 

40.        Hogan & Hartson L.L.P. litigation docket.

 

41.        Exchange Agreement dated March 8, 2002, by and among the Company and
certain stockholders of RCC, UATC, Edwards and RCMC.

 

42.        The stock records and minutes of proceedings of the board of
directors of REH as certified by the Secretary of REH on the date hereof as
being complete, accurate and in effect.

 

--------------------------------------------------------------------------------


 

43.        A copy of the Second Amended Joint Plan of Reorganization of UATC,
United Artists Realty Company, United Artists Properties I Corp., United Artists
Properties II, Corp., and UATCI and its filing subsidiaries under Chapter 11 of
the United States Bankruptcy Code, filed on December 8, 2000 with the United
States Bankruptcy Court for the District of Delaware in connection with In re
United Artists Theatre Company, et al. (Chapter 11 Case No. 00-3514 (SLR)).

 

44.        A copy of the Second Amended Disclosure Statement for Second Amended
Joint Plan of Reorganization of UATC, United Artists Realty Company, United
Artists Properties I Corp., United Artists Properties II, Corp., and UATCI and
its filing subsidiaries under Chapter 11 of the United States Bankruptcy Code,
filed on December 8, 2000 with the United States Bankruptcy Court for the
District of Delaware in connection with In re United Artists Theatre Company, et
al. (Chapter 11 Case No. 00-3514 (SLR)).

 

45.        A copy of the Order Confirming Second Amended Plan of Reorganization
of UATC, United Artists Realty Company, United Artists Properties I Corp.,
United Artists Properties II, Corp., and UATCI and its filing subsidiaries under
Chapter 11 of the United States Bankruptcy Code, filed on January 22, 2001 with
the United States Bankruptcy Court for the District of Delaware in connection
with In re United Artists Theatre Company, et al. (Chapter 11 Case No. 00-3514
(SLR)).

 

46.        A copy of the Notice of Effectiveness of Second Amended Plan of
Reorganization of UATC, United Artists Realty Company, United Artists Properties
I Corp., United Artists Properties II, Corp., and UATCI and its filing
subsidiaries under Chapter 11 of the United States Bankruptcy Code, filed on
March 2, 2001 with the United States Bankruptcy Court for the District of
Delaware in connection with In re United Artists Theatre Company, et al.
(Chapter 11 Case No. 00-3514 (SLR)).

 

47.        Certain resolutions of the board of directors of UATC adopted by
unanimous written consent on March 1, 2001, relating, among other things, to
authorization and approval of the United Artists Plan and the United Artists
Disclosure Statement and arrangements in connection therewith, as certified by
the Secretary of UATC as being complete, accurate and in effect.

 

48.        The stock ledger of UATC, as certified by the Secretary of UATC as
being complete, accurate and in effect.

 

49.        Certain resolutions of the board of directors of UATCI adopted by
unanimous written consent on March 1, 2001, relating, among other things, to
authorization and approval of the United Artists Plan and the United Artists
Disclosure Statement and arrangements in connection therewith, as certified by
the Secretary of UATCI as being complete, accurate and in effect.

 

50.        A copy of stock certificate number 4 issued by UATCI to UATC
representing 100 shares of common stock of UATCI, as certified by the Secretary
of UATCI as being complete, accurate and in effect.

 

51.        Executed copy of the Exchange Agreement dated as of January 29, 2002,
by and among RCC and the Exchanging Stockholders party thereto.

 

52.        Certain resolutions of the board of directors of RCC adopted by
unanimous written consent on January 17, 2002, relating, among other things, to
authorization and approval of the RCC Exchange Agreement and arrangements in
connection

 

--------------------------------------------------------------------------------


 

therewith and to authorization and approval of the issuance of shares of common
stock of RCC as certified by the Secretary of RCC as being complete, accurate
and in effect.

 

53.        The stock records of RCC as certified by the Secretary of RCC as
being complete, accurate and in effect.

 

54.        A copy of Debtors’ Amended Joint Plan of Reorganization under Chapter
11 of the Bankruptcy Code, filed on December 5, 2001 with the United States
Bankruptcy Court Middle District of Tennessee (Nashville Division) in connection
with In re Regal Cinemas, Inc., et al., Chapter 11 Case No. 301-11305).

 

55.        A copy of the Disclosure Statement for Debtors’ Amended Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code, filed on December 5,
2001 with the United States Bankruptcy Court Middle District of Tennessee
(Nashville Division) in connection with In re Regal Cinemas, Inc., et al.,
Chapter 11 Case No. 301-11305).

 

56.        A copy of the Order (i) Confirming Debtors’ Amended Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code and (ii) Substantively
Consolidating Debtors for Plan Purposes, filed on December 7, 2001 with the
United States Bankruptcy Court Middle District of Tennessee (Nashville Division)
in connection with In re Regal Cinemas, Inc., et al., Chapter 11 Case
No. 301-11305).

 

57.        A copy of the Notice of Occurrence of Effective Date of Chapter 11
Plan of Reorganization, filed January 30, 2002 with the United States Bankruptcy
Court Middle District of Tennessee (Nashville Division) in connection with In re
Regal Cinemas, Inc., et al., Chapter 11 Case No. 301-11305).

 

58.        The stock records of RCI as certified by the Secretary of RCI as
being complete, accurate and in effect.

 

59.        A copy of Debtors’ Second Amended Joint Plan of Reorganization
(July 23, 2001), filed with the United States Bankruptcy Court Central District
of California Santa Ana Division in connection with In re Edwards Theatres
Circuit, Inc., Edwards Megaplex Holdings, LLC, Edwards Theatres Management, LLC,
Edwards Entertainment 2000, Inc., Metro Edwards Corp., Norwalk Theatre Corp.,
Federal Amusement Corp., Debtors (Case No. SA 00-16475-LR, Chapter Eleven).

 

60.        A copy of the Disclosure Statement to Accompany Debtors’ Second
Amended Plan of Reorganization (July 23, 2001), filed with the United States
Bankruptcy Court Central District of California Santa Ana Division in connection
with In re Edwards Theatres Circuit, Inc., Edwards Megaplex Holdings, LLC,
Edwards Theatres Management, LLC, Edwards Entertainment 2000, Inc., Metro
Edwards Corp., Norwalk Theatre Corp., Federal Amusement Corp., Debtors (Case
No. SA 00-16475-LR, Chapter Eleven).

 

61.        A copy of the Order Confirming Debtors’ Second Amended Plan of
Reorganization (July 23, 2001), filed on September 24, 2001 with the United
States Bankruptcy Court Central District of California Santa Ana Division in
connection with In re Edwards Theatres Circuit, Inc., Edwards Megaplex Holdings,
LLC, Edwards Theatres Management, LLC, Edwards Entertainment

 

--------------------------------------------------------------------------------


 

2000, Inc., Metro Edwards Corp., Norwalk Theatre Corp., Federal Amusement Corp.,
Debtors (Case No. SA 00-16475-LR, Chapter Eleven).

 

62.        A copy of the Notice of Occurrence of Effective Date of Debtors’
Second Amended Plan of Reorganization (July 23, 2001), filed on October 2, 2001
with the United States Bankruptcy Court Central District of California Santa Ana
Division in connection with In re Edwards Theatres Circuit, Inc., Edwards
Megaplex Holdings, LLC, Edwards Theatres Management, LLC, Edwards Entertainment
2000, Inc., Metro Edwards Corp., Norwalk Theatre Corp., Federal Amusement Corp.,
Debtors (Case No. SA 00-16475-LR, Chapter Eleven).

 

63.        An executed copy of the Recapitalization Agreement dated as of May 4,
2001 by and among OCM Principal Opportunities Fund II, L.P., The Anschutz
Corporation, the Edwards Shareholders party thereto and the Edwards entities
party thereto.

 

64.        The stock records and minutes of proceedings of the board of
directors of Edwards as certified by the Secretary of Edwards as being complete,
accurate and in effect.

 

65.        Executed copy of the Stock Purchase Agreement dated as of
November 28, 2002 by and between REH and RCI.

 

66.        The stock records and minutes of proceedings of the board of
directors of RCMC as certified by the Secretary of RCMC as being complete,
accurate and in effect.

 

67.        Executed copy of the Stock Purchase Agreement dated as of March 27,
2003 (the “Hoyts Stock Purchase Agreement”) by and between REG and RCI.

 

68.        A copy of stock certificate number 4 issued by Hoyts to RCI
representing 100 shares of common stock of Hoyts, as certified by the Secretary
of Hoyts as being complete, accurate and in effect.

 

69.        Certain resolutions of the board of directors of RCI adopted by
unanimous written consent on March 27, 2003, relating, among other things, to
authorization and approval of the Hoyts Stock Purchase Agreement as certified by
the Secretary of RCC as being complete, accurate and in effect.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[to be updated]

 

 

 

 

Foreign Jurisdictions in which

qualified to do

 

 

 

 

Entity

 

 

business and in good standing (date

of certificate)

 

 

 

 

 

 

 

 

 

 

 

Delaware Subsidiaries

 

 

 

 

 

 

 

 

 

1.

Edwards Theatres, Inc.

 

California (March 3, 2008)

 

 

California Franchise Tax Board (March [   ], 2008)

 

 

Idaho(March 3, 2008)

 

 

 

 

Texas/Secretary of State (March 3, 2008)

 

 

Texas/Comptroller (March 3, 2008)

2.

Hoyts Cinemas Corporation

 

Connecticut (March 3, 2008)

 

 

 

Maine (March 3, 2008)

 

 

 

Massachusetts(February 29, 2008)

 

 

 

New Hampshire(March 3, 2008)

 

 

 

New York (February 29, 2008)

 

 

 

Pennsylvania (March 4 2008)

 

 

 

Rhode Island (March 4, 2008)

 

 

 

Vermont (March [   ], 2008)

 

 

 

Virginia (March 4, 2008)

 

 

 

West Virginia (March 8, 2008)

3.

Regal Cinemas Corporation

 

None

4.

Regal Entertainment Group

 

Colorado (March 4, 2008)

 

 

 

Tennessee (March 5 2008)

5.

Regal Entertainment Holdings, Inc.

 

Colorado(March 3, 2008)

6.

United Artists Theatre Company

 

None

 

 

 

 

 

 

 

 

 

Maryland Subsidiaries

 

 

 

 

 

 

1.

Frederick Plaza Cinema, Inc.

 

None

2.

United Artists Theatre Circuit, Inc.

 

Arizona (March 3, 2008)

 

 

 

 

Arkansas (March 3, 2008)

 

 

 

 

California(March 3, 2008)

 

 

 

 

California Franchise Tax Board

(March [    ], 2008)

 

 

 

 

 

 

 

Colorado (March 3, 2008)

 

 

 

 

Connecticut (March3, 2008)6)

 

 

 

 

Florida (March 3, 2008)

 

 

 

 

Georgia (March 3, 2008)

 

 

 

 

Louisiana(March 3, 2008)

 

 

 

 

Michigan (March 3, 2008)

 

 

 

 

Minnesota (March 3, 2008)

 

 

 

 

Nevada (March 3, 2008)

 

 

 

 

New Jersey(March 3, 2008)

 

 

 

 

New Mexico (March [    ], 2008)

 

 

 

 

New York (February 29, 2008)

 

 

 

 

North Carolina (March 3, 2008)

 

 

 

 

Oklahoma (March 3, 2008)

 

 

 

 

Pennsylvania (March 4, 2008)

 

--------------------------------------------------------------------------------


 

 

 

 

 

South Carolina (March [    ], 2008)

 

 

 

 

Texas/Secretary of State (March 3,

2008)

 

 

 

 

 

 

 

 

Texas/Comptroller (March 3, 2008)

 

 

 

 

Virginia (March 4, 2008)

 

 

 

 

 

 

Tennessee Subsidiaries

 

 

 

 

 

 

 

 

1.

Regal Cinemas, Inc.

 

 

Alabama (March 3, 2008)

 

 

 

 

Alaska (March 3, 2008)

 

 

 

 

California/Secretary of State (March 3, 2008)

 

 

 

 

California/Franchise Tax Board (March [   ],

2008)

 

 

 

 

 

 

 

 

Connecticut (March 3, 2008)

 

 

 

 

Delaware(March 3, 2008)

 

 

 

 

Florida (March 3, 2008)

 

 

 

 

Georgia (March 3, 2008)

 

 

 

 

Hawaii (March 3, 2008)

 

 

 

 

Idaho (March 3, 2008)

 

 

 

 

Illinois (March 3, 2008)

 

 

 

 

Indiana (March 3, 2008)

 

 

 

 

Kentucky (March 3, 2008)

 

 

 

 

Louisiana (March 3, 2008)

 

 

 

 

Maryland (March 3, 2008)

 

 

 

 

Massachusetts (February 29, 2008)

 

 

 

 

Michigan (March 3, 2008)

 

 

 

 

Minnesota (March 3, 2008)

 

 

 

 

Nevada (March 3, 2008)

 

 

 

 

New Jersey (March 3, 2008)

 

 

 

 

New York (February 29, 2008)

 

 

 

 

North Carolina (March 3, 2008)

 

 

 

 

Ohio (March 3, 2008)

 

 

 

 

Oklahoma (March 3, 2008)

 

 

 

 

Oregon (March 3, 2008)

 

 

 

 

Pennsylvania (March 4,2008)

 

 

 

 

South Carolina (March [    ], 2008)

 

 

 

 

Tennessee (March 4, 2008)

 

 

 

 

Texas/Secretary of State  (March 3, 2008)

 

 

 

 

Texas/Comptroller (March 3, 2008)

 

 

 

 

Virginia (March 4, 2008)

 

 

 

 

Washington (March [    ], 2008)

 

 

 

 

West Virginia (March 3, 2008)

 

 

 

 

Wisconsin (March 3, 2008)

 

 

 

 

 

 

Virginia Subsidiaries

 

 

 

 

 

 

 

 

1.

Regal CineMedia Corporation

 

 

California/Secretary of State (March 3, 2008)

 

 

 

 

California/Franchise Tax Board (March [    ],

2008)

 

 

 

 

 

 

 

 

Colorado (March [    ], 2008)

 

 

 

 

Florida (March 3, 2008)

 

 

 

 

Georgia (March 3, 2008)

 

 

 

 

Illinois (March 3, 2008)

 

 

 

 

Kentucky (March 3, 2008)

 

 

 

 

Maryland (March 3, 2008)

 

 

 

 

Massachusetts (February 29, 2008)

 

--------------------------------------------------------------------------------


 

 

 

 

 

Michigan (March 3, 2008)

 

 

 

 

Minnesota (March 3, 2008)

 

 

 

 

Missouri (March 3, 2008)

 

 

 

 

New Jersey (March 3, 2008)

 

 

 

 

New York (February 29, 2008)

 

 

 

 

Ohio (March 3, 2008)

 

 

 

 

Oregon (March 3, 2008)

 

 

 

 

Pennsylvania (March 4 2008)

 

 

 

 

Tennessee (March 4, 2008)

 

 

 

 

Texas/Secretary of State (March 3, 2008)

 

 

 

 

Texas/Comptroller (March [    ], 2008)

 

 

 

 

Washington (March [    ], 2008)

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Orders, Judgments and Decrees

 

Stipulation and Order of Dismissal (August 17, 2006), granted by the Court of
Chancery of the State of Delaware on August 17, 2006 in connection with Regal
Entertainment Group v. Amaranth LLC, individually and as representative of a
class of all Noteholders under the Indenture, Case Number 1226-N.

 

Agreements and Contracts

 

1.                             Amended and Restated Guarantee and Collateral
Agreement, dated as of May 10, 2004, among RCC, each of the Guarantors party
thereto and Credit Suisse First Boston, acting through its Cayman Islands
Branch, as Sole Lead Arranger and Administrative Agent

 

2.                             Fifth Amended and Restated Credit Agreement,
dated as of October 27, 2006, among RCC, the several lenders from time to time
parties thereto, Credit Suisse, Cayman Islands Branch, as Administrative Agent
and Credit Suisse Securities (USA) LLC, as Sole Lead Arranger and Sole Book
Runner.

 

3.                             Indenture, dated as of January 29, 2002, by and
among RCC, as Issuer, the Guarantors party thereto and U.S. Trust National
Association, as Trustee.

 

4.                             First Supplemental Indenture, dated as of
April 17, 2002, by and among RCC, as Issuer, the Guarantors party thereto and
U.S. Trust National Association, as Trustee.

 

5.                             Second Supplemental Indenture, dated as of
April 17, 2002, among RCC, as Issuer, Edwards, Florence Theatre Corporation,
Morgan Edwards Theatre Corporation, United Cinema Corporation, as Guaranteeing
Subsidiaries and U.S. Bank National Association, as Trustee.

 

6.                             Third Supplemental Indenture, dated as of
November 28, 2002 by and among RCC, as Issuer, RCMC, as Guaranteeing Subsidiary
and U.S. Bank National Association, as Trustee.

 

7.                             Fourth Supplemental Indenture, dated as of
March 27, 2003, among RCC, as Issuer, Hoyts, Interstate Theatres Corporation,
Frederick, as Guaranteeing Subsidiaries and U.S. Bank National Association, as
Trustee.

 

--------------------------------------------------------------------------------


 

8.                             Fifth Supplemental Indenture, dated as of June 6,
2003, among RCC, as Issuer, CineMedia Software, Inc. and United Artists Theatre
Group, as Guaranteeing Subsidiaries and U.S. Bank National Association, as
Trustee.

 

9.                             Sixth Supplemental Indenture, dated as of
April 27, 2004, by and among RCC, each of the Guarantors party thereto, and U.S.
Bank National Association, as Trustee.

 

10.                           Amendment to Leveraged Lease Facility and Second
Supplemental Indenture, dated as of March 7, 2001, among UATCI, Wilmington Trust
Company, William J. Wade, Theatre Investors, Inc., Northway Associates Limited
Partnership, State Street Bank and Trust Company, Susan Keller, certain
beneficial certificateholder affiliates of American Express Financial
Corporation and MacKay Shields LLC.

 

11.                           Trust Indenture and Security Agreement, dated as
of December 13, 1995, between Wilmington Trust Company, William J. Wade and
Fleet National Bank of Connecticut and Alan B. Coffey.

 

12.                           Pass Through Certificates, Series 1995-A
Registration Rights Agreement, dated as of December 13, 1995, among UATCI,
Morgan Stanley & Co. Incorporated and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

 

13.                           Participation Agreement, dated as of December 13,
1995, among UATCI, Wilmington Trust Company, William J. Wade, Theatre
Investors, Inc., Northway Mall Associates, LLC, Wilmington Trust Company,
William J. Wade, Fleet National Bank of Connecticut and Alan B. Coffey.

 

14.                           Pass Through Trust Agreement, dated as of
December 13, 1995, between UATCI and Fleet National Bank of Connecticut.

 

15.                           Lease Agreement, dated as of December 13, 1995,
between Wilmington Trust Company and William J. Wade and UATCI.

 

16.                           Indenture, dated as of May 28, 2003, among the
Company, as Issuer, and U.S. Bank National Association, as Trustee.

 

17.                           Regal Entertainment Group Amended and Restated
Stockholders’ Agreement dated May 14, 2002.

 

18.                           2002 Regal Entertainment Group Stock Incentive
Plan, as amended by Amendment to 2002 Stock Incentive.

 

--------------------------------------------------------------------------------


 

19.                           Form of Stock Option Agreement for use under the
Regal Entertainment Group 2002 Stock Incentive Plan.

 

20.                           Form of Restricted Stock Agreement for use under
the Regal Entertainment Group 2002 Stock Incentive Plan.

 

21.                           Form of Performance Share Agreement for use under
the Regal Entertainment Group 2002 Stock Incentive Plan.

 

22.                           Employment Agreement, dated May 3, 2002, between
the Company and Michael L. Campbell.

 

23.                           Employment Agreement, dated May 3, 2002, between
the Company and Amy E. Miles.

 

24.                           Employment Agreement, dated May 3, 2002, between
the Company and Gregory W. Dunn.

 

25.                           Lease Agreement, dated as of October 1, 1988,
between United Artists Properties I Corp. and UATCI.

 

26.                           Indemnity Agreement, dated as of July 9, 2004, by
and between the Company and Lewis W. Coleman.

 

27.                           Indemnity Agreement, dated as of July 12, 2004, by
and between the Company and Michael J. Dolan.

 

28.                           Summary of Director Compensation Arrangements.

 

29.                           Summary of Annual Executive Incentive Program.

 

30.                           Contribution and Unit Holders Agreement, dated as
of March 29, 2005, among RCMC, National Cinema Network, Inc. and National
CineMedia, LLC.

 

31.                           Regal Cinemas, Inc. Severance Plan for Equity
Compensation.

 

32.                           Form of Director Indemnification Agreement.

 

33.                           Third Amended and Restated Limited Liability
Company Operating Agreement, dated as of February 13, 2007, by and among
American Multi-Cinema, Inc., CineMark Media, Inc., Regal CineMedia Holdings, LLC
and National CineMedia, Inc.

 

34.                           Exhibitor Services Agreement, dated as of
February 13, 2007, by and between National CineMedia, LLC and RCI.

 

--------------------------------------------------------------------------------


 

Exhibit A-2

 

March [10], 2008

 

Credit Suisse Securities (USA) LLC

Lehman Brothers Inc.

    c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue

New York, New York 10010-3629

 

                Re:          Regal Entertainment Group

 

Ladies and Gentlemen:

 

This firm has acted as counsel to Regal Entertainment Group, a Delaware
corporation (the “Company”), in connection with the sale of $[210,000,000] in
aggregate principal amount of the Company’s [    ]% Convertible Senior Notes due
2011 (the “Offered Securities”) pursuant to the terms of the Purchase Agreement,
dated March [5], 2008 (the “Agreement”), among the Company and you (the “Initial
Purchasers”).  This letter is furnished to you pursuant to the requirements set
forth in Section 7(c) of the Agreement in connection with the closing thereunder
on the date hereof.

 

During the course of our professional engagement, we reviewed the documents
listed on Schedule A hereto (including the documents incorporated by reference
therein, the “General Disclosure Package”) and the Offering Circular, dated
March [5], 2008 (including the documents incorporated by reference therein, the
“Offering Circular”), and participated in conferences with officers and other
representatives of the Company, with representatives of the independent public
accountants of the Company and with the Initial Purchasers and representatives
of the Initial Purchasers at which the contents of the General Disclosure
Package, the Offering Circular and related matters were discussed.  The purpose
of our professional engagement was not to establish or confirm factual matters
set forth in the General Disclosure Package or the Offering Circular, and we
have not undertaken any obligation to verify independently any of those factual
matters.  Accordingly, we do not assume any responsibility for the accuracy,
completeness, or fairness of the statements in the General Disclosure Package or
the Offering Circular, except as set forth in paragraphs (p) and (q) of our
opinion dated the date hereof. Moreover, many of the disclosures in the General
Disclosure Package and the Offering Circular involve matters of a non-legal
nature.

 

Subject to the foregoing, we confirm to you that, on the basis of the
information we gained in the course of performing the services referred to
above, no facts have come to our attention that cause us to believe that:

 

(i)            the Offering Circular as of its date or as of the date hereof,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

(ii)           the General Disclosure Package, as of [    :    ] [A.M./P.M.]
(New York City time) on March [5], 2008, (which you have informed us is a time
prior to the time of the first sale of the Offered Securities by any Initial
Purchaser), contained an untrue statement of a material fact or omitted to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(iii)          there are any legal or governmental proceedings pending or
threatened against the Company that would be required to be disclosed in the
General Disclosure Package or the Offering Circular

 

--------------------------------------------------------------------------------


 

if they were prospectuses filed under the Securities Act of 1933, as amended
(the “Securities Act”), other than those disclosed therein; or

 

(iv)          there are any contracts or documents of a character that would be
required to be described in the General Disclosure Package or the Offering
Circular if they were prospectuses filed under the Securities Act that are not
described or referred to therein;

 

provided that in making the foregoing statements, we do not express any belief
with respect to the financial statements and supporting schedules and other
financial or accounting information and data derived from such financial
statements and schedules or the books and records of the Company contained or
incorporated by reference in or omitted from the General Disclosure Package or
the Offering Circular.

 

Nothing herein shall be construed to cause us to be considered “experts” within
the meaning of Section 11 of the Securities Act of 1933, as amended.

 

We assume no obligation to advise you of any changes in the foregoing subsequent
to the delivery of this letter.  This letter has been prepared solely for your
use in connection with the closing under the Agreement on the date hereof, and
should not be quoted in whole or in part or otherwise be referred to, and should
not be filed with or furnished to any governmental agency or other person or
entity, without the prior written consent of this firm.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

HOGAN & HARTSON L.L.P.

 

--------------------------------------------------------------------------------


 

Schedule A

 

1.     Preliminary Offering Circular, dated March 4, 2008.

 

2.     Final Term Sheet, dated March 5 2008.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF OPINION OF PETER BRANDOW

 

Regal Entertainment Group

7132 Regal Lane

Knoxville, Tennessee 37918

 

March [10], 2008

 

Credit Suisse Securities (USA) LLC

Lehman Brothers Inc.

    c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue

New York, New York 10010-3629

 

                Re:          Regal Entertainment Group

 

Ladies and Gentlemen:

 

I am the General Counsel to Regal Entertainment Group, a Delaware corporation
(the “Company”), in connection with the sale of $[210,000,000] in aggregate
principal amount of the Company’s [    ]% Convertible Senior Notes due 2011 (the
“Offered Securities”) pursuant to the terms of the Purchase Agreement, dated
March [5], 2008 (the “Agreement”), among the Company and you (the “Initial
Purchasers”).  This letter is furnished to you pursuant to the requirements set
forth in Section 7(d) of the Agreement in connection with the closing thereunder
on the date hereof (the “Closing Date”).

 

In so acting, I have examined copies of the documents listed on Schedule A
hereto (including the documents incorporated by reference therein, the “General
Disclosure Package”) and the Offering Circular, dated March [5], 2008 (including
the documents incorporated by reference therein, the “Offering Circular”).  I
have also examined originals or copies, certified or otherwise identified to my
satisfaction, of such corporate records, agreements, documents and other
instruments, and such certificates or comparable documents of public officials
and of officers and representatives of the Company and have made such inquiries
of such officers and representatives, as I have deemed relevant and necessary as
a basis for the views hereinafter set forth.

 

I have participated in conferences with the officers, directors and other
representatives of the Company and representatives of the independent public
accountants and counsel for the Company, the Initial Purchasers and counsel for
the Initial Purchasers, in connection with the preparation of the General
Disclosure Package and the Offering Circular and although I have not
independently verified and am not passing upon and assume no responsibility for
the accuracy, completeness, or fairness of the statements contained in the
General Disclosure Package and the Offering Circular, no facts have come to my
attention which lead me to believe (i) that the Offering Circular, or any
amendment or supplement thereto, or any Exchange Act Report (as defined in the
Agreement), as of its date or as of the Closing Date, contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or
(ii) that the General Disclosure Package, as of [    :    ] [A.M./P.M.] (New
York City time) on March [5], 2008, (which you have informed me is a time prior
to the time of the first sale of the Offered Securities by any Initial
Purchaser), contained an untrue statement of a material fact or omitted to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading (it being
understood that I express no view with respect to the financial statements and
related notes, and the other financial and

 

--------------------------------------------------------------------------------


 

accounting data included in the General Disclosure Package, the Offering
Circular or the Exchange Act Reports).

 

The views expressed herein are rendered solely for your benefit in connection
with the transactions described herein and are valid only with respect to the
date hereof, and I assume no obligation to advise you of facts, circumstances,
events or developments which may be brought to my attention after the date
hereof and which may alter, affect or modify the views expressed herein.  This
letter may not be used or relied upon by any other person, nor may this letter
or any copies thereof be furnished to a third party, filed with a governmental
agency, quoted, cited or otherwise referred to, without my prior written
consent.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peter B. Brandow

 

 

 

 

Executive Vice President,

 

 

 

 

General Counsel and Secretary

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

3.               Preliminary Offering Circular, dated March 4, 2008.

 

4.               Final Term Sheet, dated March 5, 2008.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

BASS, BERRY & SIMS
PLC
Attorneys at Law

 

A PROFESSIONAL LIMITED LIABILITY COMPANY



AmSouth Center
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238-3001
(615) 742-6200

 

March [10], 2008

 

Credit Suisse Securities (USA) LLC

Lehman Brothers Inc.

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY  10010

 

Ladies and Gentlemen:

 

We have acted as special counsel to Regal Cinemas, Inc., a Tennessee corporation
(the “Company”) in connection with the Purchase Agreement (the “Purchase
Agreement”), dated March [5], 2008, between you (the “Initial Purchasers”) and
Regal Entertainment Group, a Delaware corporation (“Regal”), relating to the
sale by Regal to you of $                             principal amount of its
            % Convertible Senior Notes due 2011 (the “Notes”).

 

Capitalized terms defined in the Purchase Agreement and used (but not otherwise
defined herein) are used herein as so defined.

 

In so acting, we have examined originals or copies, certified or otherwise
identified to our satisfaction, of such corporate records, agreements, documents
and other instruments, and such certificates or comparable documents of public
officials and of officers and representatives of Regal and of the Company and
have made such inquiries of such officers and representatives, as we have deemed
relevant and necessary as a basis for the opinions hereinafter set forth. For
purposes of the opinions on the good standing of the Company, we have relied
solely upon a good standing certificate of recent date, which we believe we and
you are justified in relying upon.

 

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of natural persons, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents.  As to various issue of
fact, we have relied upon certificates or comparable documents of officers and
representatives of Regal and the Company and upon the representations and
warranties of Regal set forth in the Purchase Agreement.

 

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

 

1.             The Company is a corporation validly existing and in good
standing under the laws of the State of Tennessee and has all requisite
corporate power and corporate authority to own, lease and operate its properties
and to carry on its business as described in the Preliminary Offering Circular
and Final Offering Circular, and is duly qualified to transact business and is
in good standing as a foreign corporation in each jurisdiction identified in
Schedule 1 hereto.

 

The opinions expressed herein are limited to the corporate laws of the State of
Tennessee, and we express no opinion as to the effect on the matters covered by
this letter of the laws of any other jurisdiction.

 

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein and are valid only with respect to the
date hereof, and we assume no obligation to advise you of

 

--------------------------------------------------------------------------------


 

facts, circumstances, events or developments which may be brought to our
attention after the date hereof and which may alter, affect or modify those
opinions.  Those opinions may not be used or relied upon by any other person,
nor may this letter or any copies thereof be furnished to a third party, filed
with a governmental agency, quoted, cited or otherwise referred to, without our
prior written consent.

 

 

 

Very truly yours,

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Alabama

[Alaska]

California

Connecticut

Delaware

Florida

[Georgia]

Hawaii

Idaho

Illinois

Indiana

Kentucky

Louisiana

Maryland

Massachusetts

Michigan

Minnesota

[Missouri]

Nevada

New Jersey

New York

North Carolina

Ohio

Oklahoma

Oregon

[Pennsylvania]

[Rhode Island]

[South Carolina]

Texas

Virginia

[Washington]

[West Virginia]

Wisconsin

 

 

[to be updated upon receipt of good standing certificates]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

FINAL PRICING SHEET

 

The Issuer

 

Regal Entertainment Group.

 

 

 

Securities Offered

 

6.25% Convertible Senior Notes due 2011.

 

 

 

Ticker

 

RGC (NYSE).

 

 

 

Aggregate Principal Amount Offered

 

$190,000,000.

 

 

 

Option to Purchase Additional Securities

 

$20,000,000.

 

 

 

Form of Registration

 

144A with no registration rights.

 

 

 

Maturity Date

 

March 15, 2011.

 

 

 

Interest

 

6.25% per annum, accruing from the settlement date.

 

 

 

Interest Payment Dates

 

Each March 15 and September 15, beginning on September 15, 2008.

 

 

 

Price to Public

 

100%

 

 

 

NYSE Closing Price on March 4, 2008

 

$19.52 per share.

 

 

 

Conversion Premium

 

18% above NYSE closing price on March 4, 2008.

 

 

 

Initial Conversion Price

 

$23.03 per share of Class A common stock, subject to adjustment.

 

 

 

Conversion Trigger Price

 

$29.94, subject to adjustment.

 

 

 

Initial Conversion Rate

 

Approximately 43.4148 shares of Class A common stock per $1,000 principal amount
of notes, subject to adjustment.

 

 

 

Trade Date

 

March 5, 2008.

 

 

 

Settlement Date

 

March 10, 2008.

 

 

 

CUSIP (144A)

 

758766 AC3.

 

 

 

Managers

 

Credit Suisse Securities (USA) LLC (Sole book-runner) Lehman Brothers Inc.

 

 

 

Total Net Proceeds/Use of Proceeds:

 

The net proceeds from the offering, after deducting estimated fees and expenses
and initial purchasers’ discounts, will be approximately $184.2 million ($203.7
million if the initial purchasers exercise their option to purchase additional
notes in full). The issuer intends to use approximately $6.3 million of the net
proceeds (or approximately $6.9 million if the initial purchasers exercise their
option to purchase additional notes in full) to pay the net cost of the
convertible note hedge and warrant transactions. The issuer intends to use the
remaining net proceeds for general corporate purposes, which may include the
repurchase of all or a portion of the issuer’s outstanding 3¾% Convertible
Senior Notes due 2008.

 

 

 

Convertible Note Hedge and Warrant

 

In connection with this offering, the issuer has entered into convertible note
hedge and warrant transactions that will cover,

 

--------------------------------------------------------------------------------


 

Transactions

 

subject to anti-dilution adjustments, approximately 8,248,812 shares, or
9,117,108 shares as adjusted for the exercise of the over-allotment option, of
the issuer’s Class A common stock. The convertible note hedge and warrant
transactions will not effect the terms of the notes and the net economic effect
of such transactions from the issuer’s perspective will generally be the
equivalent of raising the conversion premium.

 

 

 

Adjustment to Conversion Rate upon a Fundamental Change

 

The following table sets forth the share price and the number of additional
shares by which the conversion rate shall be increased in the event of a
fundamental change:

 

Share Price

 

Effective Date

 

$19.52

 

$20.00

 

$21.00

 

$22.00

 

$23.00

 

$24.00

 

$25.00

 

$26.00

 

$27.00

 

$28.00

 

$29.00

 

$30.00

 

March 10, 2008

 

7.81

 

7.02

 

5.56

 

4.35

 

3.35

 

2.52

 

1.85

 

1.30

 

0.86

 

0.52

 

0.25

 

0.07

 

March 15, 2009

 

7.81

 

7.02

 

5.45

 

4.17

 

3.12

 

2.28

 

1.61

 

1.08

 

0.67

 

0.36

 

0.14

 

0.01

 

March 15, 2010

 

7.81

 

6.58

 

4.84

 

3.45

 

2.37

 

1.55

 

0.94

 

0.51

 

0.22

 

0.04

 

0.00

 

0.00

 

March 15, 2011

 

7.81

 

6.52

 

4.14

 

1.99

 

0.14

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

The exact share price and effective date may not be set forth on the table, in
which case:

 

·                  if the share price is between two share prices in the table
or the effective date is between two effective dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower share prices
and the two effective dates, as applicable, based on a 365-day year;

 

·                  if the share price is in excess of $30.00 per share, subject
to adjustment, the issuer will not increase the conversion rate of the notes;
and

 

·                  if the share price is less than $19.52 share, subject to
adjustment, the issuer will not increase the conversion rate of the notes.

 

Notwithstanding the foregoing, in no event will the total number of shares
issuable upon conversion of a note exceed 51.2295 per $1,000 principal amount of
notes (equivalent to a conversion price of $19.52), subject to adjustment in the
same manner as the conversion rate as set forth under “Description of the
Notes—Conversion Rate Adjustments” in the Offering Circular.

 

Capitalization

 

The following table shows Regal’s cash and cash equivalents and capitalization
as of December 27, 2007 on an as adjusted basis.  The as adjusted presentation
reflects the issuance of $190.0 million principal amount of notes and the
approximately $6.3 million net cost of the convertible note hedge and warrant
transactions.  The table does not take into account any repurchases of Regal’s
3¾% Senior Convertible Notes due 2008 that Regal may make from the proceeds of
the offering or otherwise.  This table should be read in conjunction with the
section entitled “Use of Proceeds” and Regal’s consolidated financial statements
and related notes, incorporated by reference in the Offering Circular

 

 

 

As of December 27, 2007

 

 

 

As Adjusted (1)

 

 

 

(in millions)

 

Cash and cash equivalents

 

$

613.1

 

Total debt:

 

 

 

Revolving credit facilities

 

—

 

Term credit facilities

 

1,683.0

 

33/4% Convertible Senior Notes due 2008

 

123.7

 

61/4% Convertible Senior Notes due 2011 offered hereby

 

190.0

 

93/8% Senior Subordinated Notes due 2012

 

51.5

 

Lease financing arrangements

 

85.8

 

Other

 

21.5

 

 

--------------------------------------------------------------------------------


 

Total debt

 

2,155.5

 

Stockholders’ equity:

 

 

 

Class A common stock

 

0.1

 

Class B common stock

 

—

 

Additional paid in capital (deficit) (2)

 

(161.9

)

Retained earnings

 

42.6

 

Accumulated other comprehensive loss, net

 

(1.6

)

Total stockholders’ deficit

 

(120.8

)

Total capitalization

 

$

2,034.7

 

 

--------------------------------------------------------------------------------

(1)                                  Does not include amounts, if any, received
from the exercise of the initial purchasers’ option to purchase up to an
additional $20.0 million aggregate principal amount of notes.

(2)                                  Reflects a charge related to the net cost
of the convertible note hedge and warrant transactions of approximately $1.5M
(net of a $4.8 million tax benefit of the note hedge transaction).

 

--------------------------------------------------------------------------------